Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 1 of 36




                                           1
             Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 2 of 36
                   Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                  District                      Inbound Ballots
    10/24/2020          CAPITAL METRO         ATLANTA                                       76
    10/24/2020          CAPITAL METRO         BALTIMORE                                     87
    10/24/2020          CAPITAL METRO         CAPITAL                                       70
    10/24/2020          CAPITAL METRO         GREATER S CAROLINA                            41
    10/24/2020          CAPITAL METRO         GREENSBORO                                   138
    10/24/2020          CAPITAL METRO         MID‐CAROLINAS                                113
    10/24/2020          CAPITAL METRO         NORTHERN VIRGINIA                             82
    10/24/2020          CAPITAL METRO         RICHMOND                                      61
    10/24/2020          CAPITAL METRO Total                                                668
    10/24/2020          EASTERN               APPALACHIAN                                   85
    10/24/2020          EASTERN               CENTRAL PENNSYLVANIA                          77
    10/24/2020          EASTERN               KENTUCKIANA                                   14
    10/24/2020          EASTERN               NORTHERN OHIO                                266
    10/24/2020          EASTERN               OHIO VALLEY                                   55
    10/24/2020          EASTERN               PHILADELPHIA METROPO                         223
    10/24/2020          EASTERN               SOUTH JERSEY                                 104
    10/24/2020          EASTERN               TENNESSEE                                     38
    10/24/2020          EASTERN               WESTERN NEW YORK                              36
    10/24/2020          EASTERN               WESTERN PENNSYLVANIA                          95
    10/24/2020          EASTERN Total                                                      993
    10/24/2020          GREAT LAKES           CENTRAL ILLINOIS                              35
    10/24/2020          GREAT LAKES           CHICAGO                                      597
    10/24/2020          GREAT LAKES           DETROIT                                      105
    10/24/2020          GREAT LAKES           GATEWAY                                       41
    10/24/2020          GREAT LAKES           GREATER INDIANA                               41
    10/24/2020          GREAT LAKES           GREATER MICHIGAN                              74
    10/24/2020          GREAT LAKES           LAKELAND                                      26
    10/24/2020          GREAT LAKES Total                                                  919
    10/24/2020          NORTHEAST             ALBANY                                        36
    10/24/2020          NORTHEAST             CARIBBEAN                                      2
    10/24/2020          NORTHEAST             CONNECTICUT VALLEY                           133
    10/24/2020          NORTHEAST             GREATER BOSTON                               129
    10/24/2020          NORTHEAST             LONG ISLAND                                   72
    10/24/2020          NORTHEAST             NEW YORK                                      92
    10/24/2020          NORTHEAST             NORTHERN NEW ENGLAND                           2
    10/24/2020          NORTHEAST             NORTHERN NEW JERSEY                          124
    10/24/2020          NORTHEAST             TRIBORO                                    2,133
    10/24/2020          NORTHEAST             WESTCHESTER                                  163
    10/24/2020          NORTHEAST Total                                                  2,886
    10/24/2020          PACIFIC               BAY‐VALLEY                                   538
    10/24/2020          PACIFIC               HONOLULU                                      25
    10/24/2020          PACIFIC               LOS ANGELES                                5,591
    10/24/2020          PACIFIC               SACRAMENTO                                   320
    10/24/2020          PACIFIC               SAN DIEGO                                  3,022
    10/24/2020          PACIFIC               SAN FRANCISCO                                184
    10/24/2020          PACIFIC               SANTA ANA                                    119

                                                                                                  1
          Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 3 of 36
               Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

  10/24/2020       PACIFIC               SIERRA COASTAL                                 94
  10/24/2020       PACIFIC Total                                                     9,893
  10/24/2020       SOUTHERN              ALABAMA                                         1
  10/24/2020       SOUTHERN              ARKANSAS                                        5
  10/24/2020       SOUTHERN              DALLAS                                         19
  10/24/2020       SOUTHERN              FT WORTH                                       55
  10/24/2020       SOUTHERN              GULF ATLANTIC                                 218
  10/24/2020       SOUTHERN              HOUSTON                                        39
  10/24/2020       SOUTHERN              MISSISSIPPI                                     4
  10/24/2020       SOUTHERN              RIO GRANDE                                     14
  10/24/2020       SOUTHERN              SOUTH FLORIDA                                 258
  10/24/2020       SOUTHERN              SUNCOAST                                      505
  10/24/2020       SOUTHERN Total                                                    1,118
  10/24/2020       WESTERN               ALASKA                                         70
  10/24/2020       WESTERN               ARIZONA                                       154
  10/24/2020       WESTERN               CENTRAL PLAINS                                 27
  10/24/2020       WESTERN               COLORADO/WYOMING                              216
  10/24/2020       WESTERN               DAKOTAS                                        15
  10/24/2020       WESTERN               HAWKEYE                                        45
  10/24/2020       WESTERN               MID‐AMERICA                                    54
  10/24/2020       WESTERN               NEVADA SIERRA                                  61
  10/24/2020       WESTERN               NORTHLAND                                       6
  10/24/2020       WESTERN               PORTLAND                                       66
  10/24/2020       WESTERN               SALT LAKE CITY                                 94
  10/24/2020       WESTERN               SEATTLE                                       241
  10/24/2020       WESTERN Total                                                     1,049
10/24/2020 Total                                                                    17,526
  10/25/2020       CAPITAL METRO         ATLANTA                                         6
  10/25/2020       CAPITAL METRO         BALTIMORE                                       4
  10/25/2020       CAPITAL METRO         CAPITAL                                         3
  10/25/2020       CAPITAL METRO         GREATER S CAROLINA                              4
  10/25/2020       CAPITAL METRO         GREENSBORO                                     27
  10/25/2020       CAPITAL METRO         MID‐CAROLINAS                                  21
  10/25/2020       CAPITAL METRO         NORTHERN VIRGINIA                               4
  10/25/2020       CAPITAL METRO         RICHMOND                                        2
  10/25/2020       CAPITAL METRO Total                                                  71
  10/25/2020       EASTERN               APPALACHIAN                                     8
  10/25/2020       EASTERN               CENTRAL PENNSYLVANIA                            1
  10/25/2020       EASTERN               KENTUCKIANA                                     7
  10/25/2020       EASTERN               NORTHERN OHIO                                  17
  10/25/2020       EASTERN               OHIO VALLEY                                     6
  10/25/2020       EASTERN               PHILADELPHIA METROPO                            7
  10/25/2020       EASTERN               SOUTH JERSEY                                    6
  10/25/2020       EASTERN               TENNESSEE                                       1
  10/25/2020       EASTERN               WESTERN NEW YORK                                4
  10/25/2020       EASTERN Total                                                        57
  10/25/2020       GREAT LAKES           CENTRAL ILLINOIS                                3

                                                                                              2
          Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 4 of 36
               Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

  10/25/2020       GREAT LAKES           CHICAGO                                       164
  10/25/2020       GREAT LAKES           DETROIT                                        16
  10/25/2020       GREAT LAKES           GATEWAY                                         7
  10/25/2020       GREAT LAKES           GREATER INDIANA                                 3
  10/25/2020       GREAT LAKES           GREATER MICHIGAN                               11
  10/25/2020       GREAT LAKES           LAKELAND                                        2
  10/25/2020       GREAT LAKES Total                                                   206
  10/25/2020       NORTHEAST             CARIBBEAN                                       1
  10/25/2020       NORTHEAST             CONNECTICUT VALLEY                              9
  10/25/2020       NORTHEAST             GREATER BOSTON                                 11
  10/25/2020       NORTHEAST             LONG ISLAND                                     3
  10/25/2020       NORTHEAST             NEW YORK                                        9
  10/25/2020       NORTHEAST             NORTHERN NEW JERSEY                             5
  10/25/2020       NORTHEAST             TRIBORO                                        18
  10/25/2020       NORTHEAST             WESTCHESTER                                     4
  10/25/2020       NORTHEAST Total                                                      60
  10/25/2020       PACIFIC               BAY‐VALLEY                                     34
  10/25/2020       PACIFIC               HONOLULU                                        7
  10/25/2020       PACIFIC               LOS ANGELES                                   613
  10/25/2020       PACIFIC               SACRAMENTO                                     37
  10/25/2020       PACIFIC               SAN DIEGO                                     131
  10/25/2020       PACIFIC               SAN FRANCISCO                                  30
  10/25/2020       PACIFIC               SANTA ANA                                       2
  10/25/2020       PACIFIC               SIERRA COASTAL                                  8
  10/25/2020       PACIFIC Total                                                       862
  10/25/2020       SOUTHERN              DALLAS                                          6
  10/25/2020       SOUTHERN              FT WORTH                                        1
  10/25/2020       SOUTHERN              GULF ATLANTIC                                  12
  10/25/2020       SOUTHERN              HOUSTON                                         2
  10/25/2020       SOUTHERN              RIO GRANDE                                      5
  10/25/2020       SOUTHERN              SOUTH FLORIDA                                  10
  10/25/2020       SOUTHERN              SUNCOAST                                       34
  10/25/2020       SOUTHERN Total                                                       70
  10/25/2020       WESTERN               ALASKA                                          5
  10/25/2020       WESTERN               ARIZONA                                        25
  10/25/2020       WESTERN               CENTRAL PLAINS                                  7
  10/25/2020       WESTERN               COLORADO/WYOMING                               27
  10/25/2020       WESTERN               DAKOTAS                                         6
  10/25/2020       WESTERN               HAWKEYE                                        16
  10/25/2020       WESTERN               MID‐AMERICA                                     5
  10/25/2020       WESTERN               NEVADA SIERRA                                  12
  10/25/2020       WESTERN               PORTLAND                                       10
  10/25/2020       WESTERN               SALT LAKE CITY                                  7
  10/25/2020       WESTERN               SEATTLE                                        37
  10/25/2020       WESTERN Total                                                       157
10/25/2020 Total                                                                     1,483
  10/26/2020       CAPITAL METRO         ATLANTA                                       373

                                                                                              3
       Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 5 of 36
             Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

10/26/2020     CAPITAL METRO           BALTIMORE                                     318
10/26/2020     CAPITAL METRO           CAPITAL                                       178
10/26/2020     CAPITAL METRO           GREATER S CAROLINA                            118
10/26/2020     CAPITAL METRO           GREENSBORO                                    269
10/26/2020     CAPITAL METRO           MID‐CAROLINAS                                 230
10/26/2020     CAPITAL METRO           NORTHERN VIRGINIA                             104
10/26/2020     CAPITAL METRO           RICHMOND                                      130
10/26/2020     CAPITAL METRO Total                                                 1,720
10/26/2020     EASTERN                 APPALACHIAN                                   116
10/26/2020     EASTERN                 CENTRAL PENNSYLVANIA                          195
10/26/2020     EASTERN                 KENTUCKIANA                                    12
10/26/2020     EASTERN                 NORTHERN OHIO                                 290
10/26/2020     EASTERN                 OHIO VALLEY                                   127
10/26/2020     EASTERN                 PHILADELPHIA METROPO                          248
10/26/2020     EASTERN                 SOUTH JERSEY                                  385
10/26/2020     EASTERN                 TENNESSEE                                      36
10/26/2020     EASTERN                 WESTERN NEW YORK                               83
10/26/2020     EASTERN                 WESTERN PENNSYLVANIA                          140
10/26/2020     EASTERN Total                                                       1,632
10/26/2020     GREAT LAKES             CENTRAL ILLINOIS                               37
10/26/2020     GREAT LAKES             CHICAGO                                     1,080
10/26/2020     GREAT LAKES             DETROIT                                       293
10/26/2020     GREAT LAKES             GATEWAY                                       137
10/26/2020     GREAT LAKES             GREATER INDIANA                               379
10/26/2020     GREAT LAKES             GREATER MICHIGAN                              105
10/26/2020     GREAT LAKES             LAKELAND                                       47
10/26/2020     GREAT LAKES Total                                                   2,078
10/26/2020     NORTHEAST               ALBANY                                         76
10/26/2020     NORTHEAST               CARIBBEAN                                       4
10/26/2020     NORTHEAST               CONNECTICUT VALLEY                            147
10/26/2020     NORTHEAST               GREATER BOSTON                                161
10/26/2020     NORTHEAST               LONG ISLAND                                   157
10/26/2020     NORTHEAST               NEW YORK                                      923
10/26/2020     NORTHEAST               NORTHERN NEW ENGLAND                            1
10/26/2020     NORTHEAST               NORTHERN NEW JERSEY                           275
10/26/2020     NORTHEAST               TRIBORO                                     2,957
10/26/2020     NORTHEAST               WESTCHESTER                                   177
10/26/2020     NORTHEAST Total                                                     4,878
10/26/2020     PACIFIC                 BAY‐VALLEY                                    466
10/26/2020     PACIFIC                 HONOLULU                                       44
10/26/2020     PACIFIC                 LOS ANGELES                                 8,944
10/26/2020     PACIFIC                 SACRAMENTO                                    287
10/26/2020     PACIFIC                 SAN DIEGO                                   4,882
10/26/2020     PACIFIC                 SAN FRANCISCO                                 246
10/26/2020     PACIFIC                 SANTA ANA                                      78
10/26/2020     PACIFIC                 SIERRA COASTAL                                 89
10/26/2020     PACIFIC Total                                                      15,036

                                                                                            4
          Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 6 of 36
               Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

  10/26/2020       SOUTHERN              ALABAMA                                         3
  10/26/2020       SOUTHERN              ARKANSAS                                       10
  10/26/2020       SOUTHERN              DALLAS                                         19
  10/26/2020       SOUTHERN              FT WORTH                                      116
  10/26/2020       SOUTHERN              GULF ATLANTIC                                 367
  10/26/2020       SOUTHERN              HOUSTON                                       187
  10/26/2020       SOUTHERN              LOUISIANA                                       2
  10/26/2020       SOUTHERN              MISSISSIPPI                                    13
  10/26/2020       SOUTHERN              OKLAHOMA                                        1
  10/26/2020       SOUTHERN              RIO GRANDE                                     38
  10/26/2020       SOUTHERN              SOUTH FLORIDA                                 424
  10/26/2020       SOUTHERN              SUNCOAST                                      903
  10/26/2020       SOUTHERN Total                                                    2,083
  10/26/2020       WESTERN               ALASKA                                         84
  10/26/2020       WESTERN               ARIZONA                                       230
  10/26/2020       WESTERN               CENTRAL PLAINS                                 35
  10/26/2020       WESTERN               COLORADO/WYOMING                              313
  10/26/2020       WESTERN               DAKOTAS                                        39
  10/26/2020       WESTERN               HAWKEYE                                        72
  10/26/2020       WESTERN               MID‐AMERICA                                    74
  10/26/2020       WESTERN               NEVADA SIERRA                                  91
  10/26/2020       WESTERN               NORTHLAND                                      17
  10/26/2020       WESTERN               PORTLAND                                      140
  10/26/2020       WESTERN               SALT LAKE CITY                                135
  10/26/2020       WESTERN               SEATTLE                                       359
  10/26/2020       WESTERN Total                                                     1,589
10/26/2020 Total                                                                    29,016
  10/27/2020       CAPITAL METRO         ATLANTA                                       226
  10/27/2020       CAPITAL METRO         BALTIMORE                                     313
  10/27/2020       CAPITAL METRO         CAPITAL                                       170
  10/27/2020       CAPITAL METRO         GREATER S CAROLINA                            129
  10/27/2020       CAPITAL METRO         GREENSBORO                                    420
  10/27/2020       CAPITAL METRO         MID‐CAROLINAS                                 363
  10/27/2020       CAPITAL METRO         NORTHERN VIRGINIA                             135
  10/27/2020       CAPITAL METRO         RICHMOND                                      166
  10/27/2020       CAPITAL METRO Total                                               1,922
  10/27/2020       EASTERN               APPALACHIAN                                   156
  10/27/2020       EASTERN               CENTRAL PENNSYLVANIA                          149
  10/27/2020       EASTERN               KENTUCKIANA                                    10
  10/27/2020       EASTERN               NORTHERN OHIO                                 437
  10/27/2020       EASTERN               OHIO VALLEY                                   167
  10/27/2020       EASTERN               PHILADELPHIA METROPO                          211
  10/27/2020       EASTERN               SOUTH JERSEY                                  436
  10/27/2020       EASTERN               TENNESSEE                                      94
  10/27/2020       EASTERN               WESTERN NEW YORK                              101
  10/27/2020       EASTERN               WESTERN PENNSYLVANIA                          140
  10/27/2020       EASTERN Total                                                     1,901

                                                                                              5
       Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 7 of 36
             Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

10/27/2020     GREAT LAKES             CENTRAL ILLINOIS                               59
10/27/2020     GREAT LAKES             CHICAGO                                     1,609
10/27/2020     GREAT LAKES             DETROIT                                       403
10/27/2020     GREAT LAKES             GATEWAY                                       372
10/27/2020     GREAT LAKES             GREATER INDIANA                               237
10/27/2020     GREAT LAKES             GREATER MICHIGAN                              139
10/27/2020     GREAT LAKES             LAKELAND                                       61
10/27/2020     GREAT LAKES Total                                                   2,880
10/27/2020     NORTHEAST               ALBANY                                         79
10/27/2020     NORTHEAST               CARIBBEAN                                       5
10/27/2020     NORTHEAST               CONNECTICUT VALLEY                            191
10/27/2020     NORTHEAST               GREATER BOSTON                                240
10/27/2020     NORTHEAST               LONG ISLAND                                   167
10/27/2020     NORTHEAST               NEW YORK                                      229
10/27/2020     NORTHEAST               NORTHERN NEW ENGLAND                            4
10/27/2020     NORTHEAST               NORTHERN NEW JERSEY                           427
10/27/2020     NORTHEAST               TRIBORO                                     1,108
10/27/2020     NORTHEAST               WESTCHESTER                                   275
10/27/2020     NORTHEAST Total                                                     2,725
10/27/2020     PACIFIC                 BAY‐VALLEY                                    633
10/27/2020     PACIFIC                 HONOLULU                                       61
10/27/2020     PACIFIC                 LOS ANGELES                                10,377
10/27/2020     PACIFIC                 SACRAMENTO                                    560
10/27/2020     PACIFIC                 SAN DIEGO                                   7,627
10/27/2020     PACIFIC                 SAN FRANCISCO                                 372
10/27/2020     PACIFIC                 SANTA ANA                                     169
10/27/2020     PACIFIC                 SIERRA COASTAL                                152
10/27/2020     PACIFIC Total                                                      19,951
10/27/2020     SOUTHERN                ALABAMA                                         3
10/27/2020     SOUTHERN                ARKANSAS                                       11
10/27/2020     SOUTHERN                DALLAS                                         27
10/27/2020     SOUTHERN                FT WORTH                                      152
10/27/2020     SOUTHERN                GULF ATLANTIC                                 309
10/27/2020     SOUTHERN                HOUSTON                                       317
10/27/2020     SOUTHERN                MISSISSIPPI                                    14
10/27/2020     SOUTHERN                RIO GRANDE                                     38
10/27/2020     SOUTHERN                SOUTH FLORIDA                                 395
10/27/2020     SOUTHERN                SUNCOAST                                    1,016
10/27/2020     SOUTHERN Total                                                      2,282
10/27/2020     WESTERN                 ALASKA                                         86
10/27/2020     WESTERN                 ARIZONA                                       328
10/27/2020     WESTERN                 CENTRAL PLAINS                                 69
10/27/2020     WESTERN                 COLORADO/WYOMING                              359
10/27/2020     WESTERN                 DAKOTAS                                        34
10/27/2020     WESTERN                 HAWKEYE                                        78
10/27/2020     WESTERN                 MID‐AMERICA                                    87
10/27/2020     WESTERN                 NEVADA SIERRA                                 133

                                                                                            6
          Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 8 of 36
               Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

  10/27/2020       WESTERN               NORTHLAND                                      14
  10/27/2020       WESTERN               PORTLAND                                      192
  10/27/2020       WESTERN               SALT LAKE CITY                                207
  10/27/2020       WESTERN               SEATTLE                                       437
  10/27/2020       WESTERN Total                                                     2,024
10/27/2020 Total                                                                    33,685
  10/28/2020       CAPITAL METRO         ATLANTA                                       231
  10/28/2020       CAPITAL METRO         BALTIMORE                                     238
  10/28/2020       CAPITAL METRO         CAPITAL                                       202
  10/28/2020       CAPITAL METRO         GREATER S CAROLINA                             96
  10/28/2020       CAPITAL METRO         GREENSBORO                                    341
  10/28/2020       CAPITAL METRO         MID‐CAROLINAS                                 304
  10/28/2020       CAPITAL METRO         NORTHERN VIRGINIA                             147
  10/28/2020       CAPITAL METRO         RICHMOND                                      183
  10/28/2020       CAPITAL METRO Total                                               1,742
  10/28/2020       EASTERN               APPALACHIAN                                    85
  10/28/2020       EASTERN               CENTRAL PENNSYLVANIA                          149
  10/28/2020       EASTERN               KENTUCKIANA                                    16
  10/28/2020       EASTERN               NORTHERN OHIO                                 290
  10/28/2020       EASTERN               OHIO VALLEY                                   100
  10/28/2020       EASTERN               PHILADELPHIA METROPO                          216
  10/28/2020       EASTERN               SOUTH JERSEY                                  342
  10/28/2020       EASTERN               TENNESSEE                                      57
  10/28/2020       EASTERN               WESTERN NEW YORK                               87
  10/28/2020       EASTERN               WESTERN PENNSYLVANIA                          146
  10/28/2020       EASTERN Total                                                     1,488
  10/28/2020       GREAT LAKES           CENTRAL ILLINOIS                               42
  10/28/2020       GREAT LAKES           CHICAGO                                     1,174
  10/28/2020       GREAT LAKES           DETROIT                                       475
  10/28/2020       GREAT LAKES           GATEWAY                                       159
  10/28/2020       GREAT LAKES           GREATER INDIANA                                28
  10/28/2020       GREAT LAKES           GREATER MICHIGAN                              137
  10/28/2020       GREAT LAKES           LAKELAND                                       34
  10/28/2020       GREAT LAKES Total                                                 2,049
  10/28/2020       NORTHEAST             ALBANY                                         75
  10/28/2020       NORTHEAST             CARIBBEAN                                       1
  10/28/2020       NORTHEAST             CONNECTICUT VALLEY                             97
  10/28/2020       NORTHEAST             GREATER BOSTON                                175
  10/28/2020       NORTHEAST             LONG ISLAND                                   164
  10/28/2020       NORTHEAST             NEW YORK                                      163
  10/28/2020       NORTHEAST             NORTHERN NEW ENGLAND                            1
  10/28/2020       NORTHEAST             NORTHERN NEW JERSEY                           456
  10/28/2020       NORTHEAST             TRIBORO                                     1,741
  10/28/2020       NORTHEAST             WESTCHESTER                                   117
  10/28/2020       NORTHEAST Total                                                   2,990
  10/28/2020       PACIFIC               BAY‐VALLEY                                  1,155
  10/28/2020       PACIFIC               HONOLULU                                       44

                                                                                              7
          Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 9 of 36
               Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

  10/28/2020       PACIFIC               LOS ANGELES                                 6,025
  10/28/2020       PACIFIC               SACRAMENTO                                    417
  10/28/2020       PACIFIC               SAN DIEGO                                   5,158
  10/28/2020       PACIFIC               SAN FRANCISCO                                 321
  10/28/2020       PACIFIC               SANTA ANA                                     217
  10/28/2020       PACIFIC               SIERRA COASTAL                                 98
  10/28/2020       PACIFIC Total                                                    13,435
  10/28/2020       SOUTHERN              ARKANSAS                                        5
  10/28/2020       SOUTHERN              DALLAS                                         43
  10/28/2020       SOUTHERN              FT WORTH                                       91
  10/28/2020       SOUTHERN              GULF ATLANTIC                                 285
  10/28/2020       SOUTHERN              HOUSTON                                       280
  10/28/2020       SOUTHERN              MISSISSIPPI                                    13
  10/28/2020       SOUTHERN              RIO GRANDE                                     45
  10/28/2020       SOUTHERN              SOUTH FLORIDA                                 304
  10/28/2020       SOUTHERN              SUNCOAST                                      712
  10/28/2020       SOUTHERN Total                                                    1,778
  10/28/2020       WESTERN               ALASKA                                         70
  10/28/2020       WESTERN               ARIZONA                                       167
  10/28/2020       WESTERN               CENTRAL PLAINS                                 38
  10/28/2020       WESTERN               COLORADO/WYOMING                              245
  10/28/2020       WESTERN               DAKOTAS                                        17
  10/28/2020       WESTERN               HAWKEYE                                        67
  10/28/2020       WESTERN               MID‐AMERICA                                    62
  10/28/2020       WESTERN               NEVADA SIERRA                                  95
  10/28/2020       WESTERN               NORTHLAND                                       7
  10/28/2020       WESTERN               PORTLAND                                      111
  10/28/2020       WESTERN               SALT LAKE CITY                                357
  10/28/2020       WESTERN               SEATTLE                                       310
  10/28/2020       WESTERN Total                                                     1,546
10/28/2020 Total                                                                    25,028
  10/29/2020       CAPITAL METRO         ATLANTA                                       239
  10/29/2020       CAPITAL METRO         BALTIMORE                                     198
  10/29/2020       CAPITAL METRO         CAPITAL                                       207
  10/29/2020       CAPITAL METRO         GREATER S CAROLINA                             70
  10/29/2020       CAPITAL METRO         GREENSBORO                                    342
  10/29/2020       CAPITAL METRO         MID‐CAROLINAS                                 284
  10/29/2020       CAPITAL METRO         NORTHERN VIRGINIA                             222
  10/29/2020       CAPITAL METRO         RICHMOND                                      141
  10/29/2020       CAPITAL METRO Total                                               1,703
  10/29/2020       EASTERN               APPALACHIAN                                   106
  10/29/2020       EASTERN               CENTRAL PENNSYLVANIA                          141
  10/29/2020       EASTERN               KENTUCKIANA                                    12
  10/29/2020       EASTERN               NORTHERN OHIO                                 249
  10/29/2020       EASTERN               OHIO VALLEY                                    96
  10/29/2020       EASTERN               PHILADELPHIA METROPO                          193
  10/29/2020       EASTERN               SOUTH JERSEY                                  167

                                                                                              8
      Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 10 of 36
             Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

10/29/2020     EASTERN                 TENNESSEE                                      49
10/29/2020     EASTERN                 WESTERN NEW YORK                               62
10/29/2020     EASTERN                 WESTERN PENNSYLVANIA                          196
10/29/2020     EASTERN Total                                                       1,271
10/29/2020     GREAT LAKES             CENTRAL ILLINOIS                               32
10/29/2020     GREAT LAKES             CHICAGO                                       632
10/29/2020     GREAT LAKES             DETROIT                                       326
10/29/2020     GREAT LAKES             GATEWAY                                        87
10/29/2020     GREAT LAKES             GREATER INDIANA                                12
10/29/2020     GREAT LAKES             GREATER MICHIGAN                              177
10/29/2020     GREAT LAKES             LAKELAND                                       36
10/29/2020     GREAT LAKES Total                                                   1,302
10/29/2020     NORTHEAST               ALBANY                                         52
10/29/2020     NORTHEAST               CARIBBEAN                                       5
10/29/2020     NORTHEAST               CONNECTICUT VALLEY                            100
10/29/2020     NORTHEAST               GREATER BOSTON                                136
10/29/2020     NORTHEAST               LONG ISLAND                                   106
10/29/2020     NORTHEAST               NEW YORK                                      174
10/29/2020     NORTHEAST               NORTHERN NEW ENGLAND                            1
10/29/2020     NORTHEAST               NORTHERN NEW JERSEY                           357
10/29/2020     NORTHEAST               TRIBORO                                       499
10/29/2020     NORTHEAST               WESTCHESTER                                    99
10/29/2020     NORTHEAST Total                                                     1,529
10/29/2020     PACIFIC                 BAY‐VALLEY                                    491
10/29/2020     PACIFIC                 HONOLULU                                       54
10/29/2020     PACIFIC                 LOS ANGELES                                 6,760
10/29/2020     PACIFIC                 SACRAMENTO                                    292
10/29/2020     PACIFIC                 SAN DIEGO                                   3,594
10/29/2020     PACIFIC                 SAN FRANCISCO                                 273
10/29/2020     PACIFIC                 SANTA ANA                                     718
10/29/2020     PACIFIC                 SIERRA COASTAL                                 84
10/29/2020     PACIFIC Total                                                      12,266
10/29/2020     SOUTHERN                ALABAMA                                         1
10/29/2020     SOUTHERN                ARKANSAS                                        6
10/29/2020     SOUTHERN                DALLAS                                         71
10/29/2020     SOUTHERN                FT WORTH                                       97
10/29/2020     SOUTHERN                GULF ATLANTIC                                 237
10/29/2020     SOUTHERN                HOUSTON                                        89
10/29/2020     SOUTHERN                LOUISIANA                                       1
10/29/2020     SOUTHERN                MISSISSIPPI                                    15
10/29/2020     SOUTHERN                OKLAHOMA                                        3
10/29/2020     SOUTHERN                RIO GRANDE                                     42
10/29/2020     SOUTHERN                SOUTH FLORIDA                                 196
10/29/2020     SOUTHERN                SUNCOAST                                      507
10/29/2020     SOUTHERN Total                                                      1,265
10/29/2020     WESTERN                 ALASKA                                         45
10/29/2020     WESTERN                 ARIZONA                                       140

                                                                                            9
         Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 11 of 36
               Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

  10/29/2020       WESTERN               CENTRAL PLAINS                                 24
  10/29/2020       WESTERN               COLORADO/WYOMING                              258
  10/29/2020       WESTERN               DAKOTAS                                        20
  10/29/2020       WESTERN               HAWKEYE                                        84
  10/29/2020       WESTERN               MID‐AMERICA                                    58
  10/29/2020       WESTERN               NEVADA SIERRA                                  95
  10/29/2020       WESTERN               NORTHLAND                                      11
  10/29/2020       WESTERN               PORTLAND                                       73
  10/29/2020       WESTERN               SALT LAKE CITY                                197
  10/29/2020       WESTERN               SEATTLE                                       350
  10/29/2020       WESTERN Total                                                     1,355
10/29/2020 Total                                                                    20,691
  10/30/2020       CAPITAL METRO         ATLANTA                                       177
  10/30/2020       CAPITAL METRO         BALTIMORE                                     307
  10/30/2020       CAPITAL METRO         CAPITAL                                       279
  10/30/2020       CAPITAL METRO         GREATER S CAROLINA                             83
  10/30/2020       CAPITAL METRO         GREENSBORO                                    415
  10/30/2020       CAPITAL METRO         MID‐CAROLINAS                                 247
  10/30/2020       CAPITAL METRO         NORTHERN VIRGINIA                             100
  10/30/2020       CAPITAL METRO         RICHMOND                                      154
  10/30/2020       CAPITAL METRO Total                                               1,762
  10/30/2020       EASTERN               APPALACHIAN                                   291
  10/30/2020       EASTERN               CENTRAL PENNSYLVANIA                          151
  10/30/2020       EASTERN               KENTUCKIANA                                    18
  10/30/2020       EASTERN               NORTHERN OHIO                                 296
  10/30/2020       EASTERN               OHIO VALLEY                                   180
  10/30/2020       EASTERN               PHILADELPHIA METROPO                          240
  10/30/2020       EASTERN               SOUTH JERSEY                                  216
  10/30/2020       EASTERN               TENNESSEE                                      63
  10/30/2020       EASTERN               WESTERN NEW YORK                               49
  10/30/2020       EASTERN               WESTERN PENNSYLVANIA                          221
  10/30/2020       EASTERN Total                                                     1,725
  10/30/2020       GREAT LAKES           CENTRAL ILLINOIS                               50
  10/30/2020       GREAT LAKES           CHICAGO                                       855
  10/30/2020       GREAT LAKES           DETROIT                                       262
  10/30/2020       GREAT LAKES           GATEWAY                                        95
  10/30/2020       GREAT LAKES           GREATER INDIANA                                18
  10/30/2020       GREAT LAKES           GREATER MICHIGAN                              140
  10/30/2020       GREAT LAKES           LAKELAND                                       22
  10/30/2020       GREAT LAKES Total                                                 1,442
  10/30/2020       NORTHEAST             ALBANY                                         58
  10/30/2020       NORTHEAST             CARIBBEAN                                       3
  10/30/2020       NORTHEAST             CONNECTICUT VALLEY                            136
  10/30/2020       NORTHEAST             GREATER BOSTON                                114
  10/30/2020       NORTHEAST             LONG ISLAND                                   103
  10/30/2020       NORTHEAST             NEW YORK                                      188
  10/30/2020       NORTHEAST             NORTHERN NEW ENGLAND                            1

                                                                                              10
         Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 12 of 36
               Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

  10/30/2020       NORTHEAST             NORTHERN NEW JERSEY                           149
  10/30/2020       NORTHEAST             TRIBORO                                       547
  10/30/2020       NORTHEAST             WESTCHESTER                                   111
  10/30/2020       NORTHEAST Total                                                   1,410
  10/30/2020       PACIFIC               BAY‐VALLEY                                    405
  10/30/2020       PACIFIC               HONOLULU                                       20
  10/30/2020       PACIFIC               LOS ANGELES                                 4,502
  10/30/2020       PACIFIC               SACRAMENTO                                    303
  10/30/2020       PACIFIC               SAN DIEGO                                   3,088
  10/30/2020       PACIFIC               SAN FRANCISCO                                 353
  10/30/2020       PACIFIC               SANTA ANA                                     399
  10/30/2020       PACIFIC               SIERRA COASTAL                                111
  10/30/2020       PACIFIC Total                                                     9,181
  10/30/2020       SOUTHERN              ALABAMA                                         2
  10/30/2020       SOUTHERN              ARKANSAS                                        8
  10/30/2020       SOUTHERN              DALLAS                                         77
  10/30/2020       SOUTHERN              FT WORTH                                      670
  10/30/2020       SOUTHERN              GULF ATLANTIC                                 176
  10/30/2020       SOUTHERN              HOUSTON                                        60
  10/30/2020       SOUTHERN              MISSISSIPPI                                     9
  10/30/2020       SOUTHERN              RIO GRANDE                                     56
  10/30/2020       SOUTHERN              SOUTH FLORIDA                                 138
  10/30/2020       SOUTHERN              SUNCOAST                                      503
  10/30/2020       SOUTHERN Total                                                    1,699
  10/30/2020       WESTERN               ALASKA                                         52
  10/30/2020       WESTERN               ARIZONA                                       127
  10/30/2020       WESTERN               CENTRAL PLAINS                                 29
  10/30/2020       WESTERN               COLORADO/WYOMING                              283
  10/30/2020       WESTERN               DAKOTAS                                        17
  10/30/2020       WESTERN               HAWKEYE                                        64
  10/30/2020       WESTERN               MID‐AMERICA                                    32
  10/30/2020       WESTERN               NEVADA SIERRA                                 177
  10/30/2020       WESTERN               NORTHLAND                                      25
  10/30/2020       WESTERN               PORTLAND                                       73
  10/30/2020       WESTERN               SALT LAKE CITY                                147
  10/30/2020       WESTERN               SEATTLE                                       529
  10/30/2020       WESTERN Total                                                     1,555
10/30/2020 Total                                                                    18,774
  10/31/2020       CAPITAL METRO         ATLANTA                                        98
  10/31/2020       CAPITAL METRO         BALTIMORE                                     145
  10/31/2020       CAPITAL METRO         CAPITAL                                       192
  10/31/2020       CAPITAL METRO         GREATER S CAROLINA                             41
  10/31/2020       CAPITAL METRO         GREENSBORO                                    302
  10/31/2020       CAPITAL METRO         MID‐CAROLINAS                                 163
  10/31/2020       CAPITAL METRO         NORTHERN VIRGINIA                             101
  10/31/2020       CAPITAL METRO         RICHMOND                                       73
  10/31/2020       CAPITAL METRO Total                                               1,115

                                                                                              11
      Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 13 of 36
             Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

10/31/2020     EASTERN                 APPALACHIAN                                    62
10/31/2020     EASTERN                 CENTRAL PENNSYLVANIA                          111
10/31/2020     EASTERN                 KENTUCKIANA                                     7
10/31/2020     EASTERN                 NORTHERN OHIO                                 251
10/31/2020     EASTERN                 OHIO VALLEY                                   158
10/31/2020     EASTERN                 PHILADELPHIA METROPO                          148
10/31/2020     EASTERN                 SOUTH JERSEY                                  161
10/31/2020     EASTERN                 TENNESSEE                                      20
10/31/2020     EASTERN                 WESTERN NEW YORK                               44
10/31/2020     EASTERN                 WESTERN PENNSYLVANIA                          133
10/31/2020     EASTERN Total                                                       1,095
10/31/2020     GREAT LAKES             CENTRAL ILLINOIS                               62
10/31/2020     GREAT LAKES             CHICAGO                                       345
10/31/2020     GREAT LAKES             DETROIT                                       145
10/31/2020     GREAT LAKES             GATEWAY                                        33
10/31/2020     GREAT LAKES             GREATER INDIANA                                 8
10/31/2020     GREAT LAKES             GREATER MICHIGAN                              103
10/31/2020     GREAT LAKES             LAKELAND                                       47
10/31/2020     GREAT LAKES Total                                                     743
10/31/2020     NORTHEAST               ALBANY                                         38
10/31/2020     NORTHEAST               CARIBBEAN                                       1
10/31/2020     NORTHEAST               CONNECTICUT VALLEY                            175
10/31/2020     NORTHEAST               GREATER BOSTON                                 96
10/31/2020     NORTHEAST               LONG ISLAND                                    88
10/31/2020     NORTHEAST               NEW YORK                                      176
10/31/2020     NORTHEAST               NORTHERN NEW JERSEY                           122
10/31/2020     NORTHEAST               TRIBORO                                       334
10/31/2020     NORTHEAST               WESTCHESTER                                   214
10/31/2020     NORTHEAST Total                                                     1,244
10/31/2020     PACIFIC                 BAY‐VALLEY                                    352
10/31/2020     PACIFIC                 HONOLULU                                       14
10/31/2020     PACIFIC                 LOS ANGELES                                 3,891
10/31/2020     PACIFIC                 SACRAMENTO                                    252
10/31/2020     PACIFIC                 SAN DIEGO                                   2,251
10/31/2020     PACIFIC                 SAN FRANCISCO                                 188
10/31/2020     PACIFIC                 SANTA ANA                                     317
10/31/2020     PACIFIC                 SIERRA COASTAL                                105
10/31/2020     PACIFIC Total                                                       7,370
10/31/2020     SOUTHERN                ALABAMA                                         1
10/31/2020     SOUTHERN                ARKANSAS                                        2
10/31/2020     SOUTHERN                DALLAS                                         57
10/31/2020     SOUTHERN                FT WORTH                                      344
10/31/2020     SOUTHERN                GULF ATLANTIC                                 116
10/31/2020     SOUTHERN                HOUSTON                                        28
10/31/2020     SOUTHERN                LOUISIANA                                       1
10/31/2020     SOUTHERN                MISSISSIPPI                                     3
10/31/2020     SOUTHERN                RIO GRANDE                                     32

                                                                                            12
         Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 14 of 36
               Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

  10/31/2020       SOUTHERN              SOUTH FLORIDA                                  81
  10/31/2020       SOUTHERN              SUNCOAST                                      295
  10/31/2020       SOUTHERN Total                                                      960
  10/31/2020       WESTERN               ALASKA                                         57
  10/31/2020       WESTERN               ARIZONA                                       108
  10/31/2020       WESTERN               CENTRAL PLAINS                                 19
  10/31/2020       WESTERN               COLORADO/WYOMING                              151
  10/31/2020       WESTERN               DAKOTAS                                        18
  10/31/2020       WESTERN               HAWKEYE                                        54
  10/31/2020       WESTERN               MID‐AMERICA                                    40
  10/31/2020       WESTERN               NEVADA SIERRA                                 120
  10/31/2020       WESTERN               NORTHLAND                                       3
  10/31/2020       WESTERN               PORTLAND                                       36
  10/31/2020       WESTERN               SALT LAKE CITY                                230
  10/31/2020       WESTERN               SEATTLE                                       429
  10/31/2020       WESTERN Total                                                     1,265
10/31/2020 Total                                                                    13,792
   11/1/2020       CAPITAL METRO         ATLANTA                                        14
   11/1/2020       CAPITAL METRO         BALTIMORE                                      60
   11/1/2020       CAPITAL METRO         CAPITAL                                        88
   11/1/2020       CAPITAL METRO         GREATER S CAROLINA                             19
   11/1/2020       CAPITAL METRO         GREENSBORO                                     68
   11/1/2020       CAPITAL METRO         MID‐CAROLINAS                                  46
   11/1/2020       CAPITAL METRO         NORTHERN VIRGINIA                              57
   11/1/2020       CAPITAL METRO         RICHMOND                                       64
   11/1/2020       CAPITAL METRO Total                                                 416
   11/1/2020       EASTERN               APPALACHIAN                                    28
   11/1/2020       EASTERN               CENTRAL PENNSYLVANIA                           65
   11/1/2020       EASTERN               KENTUCKIANA                                     6
   11/1/2020       EASTERN               NORTHERN OHIO                                  98
   11/1/2020       EASTERN               OHIO VALLEY                                    42
   11/1/2020       EASTERN               PHILADELPHIA METROPO                          103
   11/1/2020       EASTERN               SOUTH JERSEY                                   58
   11/1/2020       EASTERN               TENNESSEE                                      15
   11/1/2020       EASTERN               WESTERN NEW YORK                               45
   11/1/2020       EASTERN               WESTERN PENNSYLVANIA                           59
   11/1/2020       EASTERN Total                                                       519
   11/1/2020       GREAT LAKES           CENTRAL ILLINOIS                               18
   11/1/2020       GREAT LAKES           CHICAGO                                       150
   11/1/2020       GREAT LAKES           DETROIT                                        59
   11/1/2020       GREAT LAKES           GATEWAY                                        17
   11/1/2020       GREAT LAKES           GREATER INDIANA                                 2
   11/1/2020       GREAT LAKES           GREATER MICHIGAN                               34
   11/1/2020       GREAT LAKES           LAKELAND                                       22
   11/1/2020       GREAT LAKES Total                                                   302
   11/1/2020       NORTHEAST             ALBANY                                         60
   11/1/2020       NORTHEAST             CONNECTICUT VALLEY                             71

                                                                                              13
         Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 15 of 36
              Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

  11/1/2020       NORTHEAST             GREATER BOSTON                                 81
  11/1/2020       NORTHEAST             LONG ISLAND                                    96
  11/1/2020       NORTHEAST             NEW YORK                                      135
  11/1/2020       NORTHEAST             NORTHERN NEW ENGLAND                            1
  11/1/2020       NORTHEAST             NORTHERN NEW JERSEY                           114
  11/1/2020       NORTHEAST             TRIBORO                                     1,365
  11/1/2020       NORTHEAST             WESTCHESTER                                   178
  11/1/2020       NORTHEAST Total                                                   2,101
  11/1/2020       PACIFIC               BAY‐VALLEY                                    156
  11/1/2020       PACIFIC               HONOLULU                                        7
  11/1/2020       PACIFIC               LOS ANGELES                                   595
  11/1/2020       PACIFIC               SACRAMENTO                                    265
  11/1/2020       PACIFIC               SAN DIEGO                                     909
  11/1/2020       PACIFIC               SAN FRANCISCO                                 161
  11/1/2020       PACIFIC               SANTA ANA                                      84
  11/1/2020       PACIFIC               SIERRA COASTAL                                 50
  11/1/2020       PACIFIC Total                                                     2,227
  11/1/2020       SOUTHERN              ALABAMA                                         1
  11/1/2020       SOUTHERN              ARKANSAS                                        2
  11/1/2020       SOUTHERN              DALLAS                                         17
  11/1/2020       SOUTHERN              FT WORTH                                        9
  11/1/2020       SOUTHERN              GULF ATLANTIC                                  23
  11/1/2020       SOUTHERN              HOUSTON                                        28
  11/1/2020       SOUTHERN              LOUISIANA                                       1
  11/1/2020       SOUTHERN              RIO GRANDE                                     12
  11/1/2020       SOUTHERN              SOUTH FLORIDA                                  30
  11/1/2020       SOUTHERN              SUNCOAST                                       78
  11/1/2020       SOUTHERN Total                                                      201
  11/1/2020       WESTERN               ALASKA                                         32
  11/1/2020       WESTERN               ARIZONA                                        59
  11/1/2020       WESTERN               CENTRAL PLAINS                                  6
  11/1/2020       WESTERN               COLORADO/WYOMING                               74
  11/1/2020       WESTERN               DAKOTAS                                         7
  11/1/2020       WESTERN               HAWKEYE                                        24
  11/1/2020       WESTERN               MID‐AMERICA                                    12
  11/1/2020       WESTERN               NEVADA SIERRA                                  74
  11/1/2020       WESTERN               NORTHLAND                                       6
  11/1/2020       WESTERN               PORTLAND                                       29
  11/1/2020       WESTERN               SALT LAKE CITY                                 65
  11/1/2020       WESTERN               SEATTLE                                       220
  11/1/2020       WESTERN Total                                                       608
11/1/2020 Total                                                                     6,374
  11/2/2020       CAPITAL METRO         ATLANTA                                       104
  11/2/2020       CAPITAL METRO         BALTIMORE                                     353
  11/2/2020       CAPITAL METRO         CAPITAL                                       434
  11/2/2020       CAPITAL METRO         GREATER S CAROLINA                             64
  11/2/2020       CAPITAL METRO         GREENSBORO                                    495

                                                                                             14
      Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 16 of 36
            Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

11/2/2020     CAPITAL METRO           MID‐CAROLINAS                                 331
11/2/2020     CAPITAL METRO           NORTHERN VIRGINIA                             259
11/2/2020     CAPITAL METRO           RICHMOND                                      272
11/2/2020     CAPITAL METRO Total                                                 2,312
11/2/2020     EASTERN                 APPALACHIAN                                   140
11/2/2020     EASTERN                 CENTRAL PENNSYLVANIA                          304
11/2/2020     EASTERN                 KENTUCKIANA                                     5
11/2/2020     EASTERN                 NORTHERN OHIO                                 689
11/2/2020     EASTERN                 OHIO VALLEY                                   381
11/2/2020     EASTERN                 PHILADELPHIA METROPO                          526
11/2/2020     EASTERN                 SOUTH JERSEY                                  249
11/2/2020     EASTERN                 TENNESSEE                                      82
11/2/2020     EASTERN                 WESTERN NEW YORK                              218
11/2/2020     EASTERN                 WESTERN PENNSYLVANIA                          368
11/2/2020     EASTERN Total                                                       2,962
11/2/2020     GREAT LAKES             CENTRAL ILLINOIS                              113
11/2/2020     GREAT LAKES             CHICAGO                                       677
11/2/2020     GREAT LAKES             DETROIT                                       140
11/2/2020     GREAT LAKES             GATEWAY                                        85
11/2/2020     GREAT LAKES             GREATER INDIANA                                 9
11/2/2020     GREAT LAKES             GREATER MICHIGAN                               86
11/2/2020     GREAT LAKES             LAKELAND                                      255
11/2/2020     GREAT LAKES Total                                                   1,365
11/2/2020     NORTHEAST               ALBANY                                        218
11/2/2020     NORTHEAST               CONNECTICUT VALLEY                            255
11/2/2020     NORTHEAST               GREATER BOSTON                                372
11/2/2020     NORTHEAST               LONG ISLAND                                   504
11/2/2020     NORTHEAST               NEW YORK                                      695
11/2/2020     NORTHEAST               NORTHERN NEW ENGLAND                            1
11/2/2020     NORTHEAST               NORTHERN NEW JERSEY                           595
11/2/2020     NORTHEAST               TRIBORO                                     2,220
11/2/2020     NORTHEAST               WESTCHESTER                                   643
11/2/2020     NORTHEAST Total                                                     5,503
11/2/2020     PACIFIC                 BAY‐VALLEY                                    640
11/2/2020     PACIFIC                 HONOLULU                                       23
11/2/2020     PACIFIC                 LOS ANGELES                                 4,841
11/2/2020     PACIFIC                 SACRAMENTO                                    706
11/2/2020     PACIFIC                 SAN DIEGO                                   4,332
11/2/2020     PACIFIC                 SAN FRANCISCO                                 571
11/2/2020     PACIFIC                 SANTA ANA                                     769
11/2/2020     PACIFIC                 SIERRA COASTAL                                227
11/2/2020     PACIFIC Total                                                      12,109
11/2/2020     SOUTHERN                ARKANSAS                                        7
11/2/2020     SOUTHERN                DALLAS                                         22
11/2/2020     SOUTHERN                FT WORTH                                       59
11/2/2020     SOUTHERN                GULF ATLANTIC                                 142
11/2/2020     SOUTHERN                HOUSTON                                       106

                                                                                           15
         Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 17 of 36
              Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

  11/2/2020       SOUTHERN              MISSISSIPPI                                    14
  11/2/2020       SOUTHERN              RIO GRANDE                                     33
  11/2/2020       SOUTHERN              SOUTH FLORIDA                                  80
  11/2/2020       SOUTHERN              SUNCOAST                                      285
  11/2/2020       SOUTHERN Total                                                      748
  11/2/2020       WESTERN               ALASKA                                        164
  11/2/2020       WESTERN               ARIZONA                                       138
  11/2/2020       WESTERN               CENTRAL PLAINS                                 35
  11/2/2020       WESTERN               COLORADO/WYOMING                              194
  11/2/2020       WESTERN               DAKOTAS                                        35
  11/2/2020       WESTERN               HAWKEYE                                        96
  11/2/2020       WESTERN               MID‐AMERICA                                   112
  11/2/2020       WESTERN               NEVADA SIERRA                                 218
  11/2/2020       WESTERN               NORTHLAND                                      42
  11/2/2020       WESTERN               PORTLAND                                      180
  11/2/2020       WESTERN               SALT LAKE CITY                                392
  11/2/2020       WESTERN               SEATTLE                                       919
  11/2/2020       WESTERN Total                                                     2,525
11/2/2020 Total                                                                    27,524
  11/3/2020       CAPITAL METRO         ATLANTA                                        58
  11/3/2020       CAPITAL METRO         BALTIMORE                                     218
  11/3/2020       CAPITAL METRO         CAPITAL                                       360
  11/3/2020       CAPITAL METRO         GREATER S CAROLINA                             25
  11/3/2020       CAPITAL METRO         GREENSBORO                                    306
  11/3/2020       CAPITAL METRO         MID‐CAROLINAS                                 311
  11/3/2020       CAPITAL METRO         NORTHERN VIRGINIA                             194
  11/3/2020       CAPITAL METRO         RICHMOND                                      237
  11/3/2020       CAPITAL METRO Total                                               1,709
  11/3/2020       EASTERN               APPALACHIAN                                   178
  11/3/2020       EASTERN               CENTRAL PENNSYLVANIA                          220
  11/3/2020       EASTERN               KENTUCKIANA                                     1
  11/3/2020       EASTERN               NORTHERN OHIO                                 264
  11/3/2020       EASTERN               OHIO VALLEY                                   169
  11/3/2020       EASTERN               PHILADELPHIA METROPO                          375
  11/3/2020       EASTERN               SOUTH JERSEY                                  241
  11/3/2020       EASTERN               TENNESSEE                                      41
  11/3/2020       EASTERN               WESTERN NEW YORK                              151
  11/3/2020       EASTERN               WESTERN PENNSYLVANIA                          281
  11/3/2020       EASTERN Total                                                     1,921
  11/3/2020       GREAT LAKES           CENTRAL ILLINOIS                              113
  11/3/2020       GREAT LAKES           CHICAGO                                     2,381
  11/3/2020       GREAT LAKES           DETROIT                                        78
  11/3/2020       GREAT LAKES           GATEWAY                                        34
  11/3/2020       GREAT LAKES           GREATER INDIANA                                 3
  11/3/2020       GREAT LAKES           GREATER MICHIGAN                               52
  11/3/2020       GREAT LAKES           LAKELAND                                      312
  11/3/2020       GREAT LAKES Total                                                 2,973

                                                                                             16
         Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 18 of 36
              Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

  11/3/2020       NORTHEAST             ALBANY                                        192
  11/3/2020       NORTHEAST             CARIBBEAN                                       1
  11/3/2020       NORTHEAST             CONNECTICUT VALLEY                            147
  11/3/2020       NORTHEAST             GREATER BOSTON                                233
  11/3/2020       NORTHEAST             LONG ISLAND                                   463
  11/3/2020       NORTHEAST             NEW YORK                                      436
  11/3/2020       NORTHEAST             NORTHERN NEW ENGLAND                            2
  11/3/2020       NORTHEAST             NORTHERN NEW JERSEY                           430
  11/3/2020       NORTHEAST             TRIBORO                                     1,544
  11/3/2020       NORTHEAST             WESTCHESTER                                   411
  11/3/2020       NORTHEAST Total                                                   3,859
  11/3/2020       PACIFIC               BAY‐VALLEY                                  1,326
  11/3/2020       PACIFIC               HONOLULU                                       21
  11/3/2020       PACIFIC               LOS ANGELES                                 6,614
  11/3/2020       PACIFIC               SACRAMENTO                                    914
  11/3/2020       PACIFIC               SAN DIEGO                                   6,360
  11/3/2020       PACIFIC               SAN FRANCISCO                                 787
  11/3/2020       PACIFIC               SANTA ANA                                     869
  11/3/2020       PACIFIC               SIERRA COASTAL                                273
  11/3/2020       PACIFIC Total                                                    17,164
  11/3/2020       SOUTHERN              ALABAMA                                         3
  11/3/2020       SOUTHERN              ARKANSAS                                        6
  11/3/2020       SOUTHERN              DALLAS                                         12
  11/3/2020       SOUTHERN              FT WORTH                                       33
  11/3/2020       SOUTHERN              GULF ATLANTIC                                  50
  11/3/2020       SOUTHERN              HOUSTON                                        44
  11/3/2020       SOUTHERN              MISSISSIPPI                                    18
  11/3/2020       SOUTHERN              OKLAHOMA                                        1
  11/3/2020       SOUTHERN              RIO GRANDE                                     10
  11/3/2020       SOUTHERN              SOUTH FLORIDA                                  32
  11/3/2020       SOUTHERN              SUNCOAST                                      138
  11/3/2020       SOUTHERN Total                                                      347
  11/3/2020       WESTERN               ALASKA                                        115
  11/3/2020       WESTERN               ARIZONA                                       107
  11/3/2020       WESTERN               CENTRAL PLAINS                                 20
  11/3/2020       WESTERN               COLORADO/WYOMING                              122
  11/3/2020       WESTERN               DAKOTAS                                         4
  11/3/2020       WESTERN               HAWKEYE                                        35
  11/3/2020       WESTERN               MID‐AMERICA                                    78
  11/3/2020       WESTERN               NEVADA SIERRA                                 199
  11/3/2020       WESTERN               NORTHLAND                                      29
  11/3/2020       WESTERN               PORTLAND                                      107
  11/3/2020       WESTERN               SALT LAKE CITY                                168
  11/3/2020       WESTERN               SEATTLE                                       638
  11/3/2020       WESTERN Total                                                     1,622
11/3/2020 Total                                                                    29,595
  11/4/2020       CAPITAL METRO         ATLANTA                                         2

                                                                                             17
      Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 19 of 36
            Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

11/4/2020     CAPITAL METRO           CAPITAL                                         1
11/4/2020     CAPITAL METRO           GREENSBORO                                      4
11/4/2020     CAPITAL METRO           MID‐CAROLINAS                                   2
11/4/2020     CAPITAL METRO           NORTHERN VIRGINIA                               1
11/4/2020     CAPITAL METRO           RICHMOND                                        2
11/4/2020     CAPITAL METRO Total                                                    12
11/4/2020     EASTERN                 NORTHERN OHIO                                   4
11/4/2020     EASTERN                 OHIO VALLEY                                     1
11/4/2020     EASTERN                 PHILADELPHIA METROPO                            4
11/4/2020     EASTERN                 SOUTH JERSEY                                    1
11/4/2020     EASTERN                 TENNESSEE                                       1
11/4/2020     EASTERN                 WESTERN PENNSYLVANIA                            2
11/4/2020     EASTERN Total                                                          13
11/4/2020     GREAT LAKES             CENTRAL ILLINOIS                                2
11/4/2020     GREAT LAKES             CHICAGO                                        10
11/4/2020     GREAT LAKES             DETROIT                                         3
11/4/2020     GREAT LAKES             GATEWAY                                         1
11/4/2020     GREAT LAKES             LAKELAND                                        7
11/4/2020     GREAT LAKES Total                                                      23
11/4/2020     NORTHEAST               CONNECTICUT VALLEY                              1
11/4/2020     NORTHEAST               GREATER BOSTON                                  3
11/4/2020     NORTHEAST               LONG ISLAND                                     1
11/4/2020     NORTHEAST               NEW YORK                                        1
11/4/2020     NORTHEAST               NORTHERN NEW JERSEY                             1
11/4/2020     NORTHEAST               TRIBORO                                         1
11/4/2020     NORTHEAST               WESTCHESTER                                     2
11/4/2020     NORTHEAST Total                                                        10
11/4/2020     PACIFIC                 BAY‐VALLEY                                     52
11/4/2020     PACIFIC                 LOS ANGELES                                   232
11/4/2020     PACIFIC                 SACRAMENTO                                     14
11/4/2020     PACIFIC                 SAN DIEGO                                      42
11/4/2020     PACIFIC                 SAN FRANCISCO                                  24
11/4/2020     PACIFIC                 SANTA ANA                                      43
11/4/2020     PACIFIC                 SIERRA COASTAL                                  8
11/4/2020     PACIFIC Total                                                         415
11/4/2020     SOUTHERN                GULF ATLANTIC                                   1
11/4/2020     SOUTHERN                HOUSTON                                         1
11/4/2020     SOUTHERN                SUNCOAST                                        1
11/4/2020     SOUTHERN Total                                                          3
11/4/2020     WESTERN                 ARIZONA                                         1
11/4/2020     WESTERN                 CENTRAL PLAINS                                  2
11/4/2020     WESTERN                 COLORADO/WYOMING                                3
11/4/2020     WESTERN                 DAKOTAS                                         1
11/4/2020     WESTERN                 HAWKEYE                                         2
11/4/2020     WESTERN                 NEVADA SIERRA                                   5
11/4/2020     WESTERN                 PORTLAND                                        6
11/4/2020     WESTERN                 SALT LAKE CITY                                  3

                                                                                           18
        Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 20 of 36
             Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

  11/4/2020     WESTERN                SEATTLE                                       15
  11/4/2020     WESTERN Total                                                        38
11/4/2020 Total                                                                     514
 NATION Total                                                                   224,002




                                                                                            19
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 21 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                  District                     Outbound Ballots
    10/24/2020          CAPITAL METRO         ATLANTA                                    52
    10/24/2020          CAPITAL METRO         BALTIMORE                                 131
    10/24/2020          CAPITAL METRO         CAPITAL                                   235
    10/24/2020          CAPITAL METRO         GREATER S CAROLINA                        111
    10/24/2020          CAPITAL METRO         GREENSBORO                                 83
    10/24/2020          CAPITAL METRO         MID‐CAROLINAS                             152
    10/24/2020          CAPITAL METRO         NORTHERN VIRGINIA                          51
    10/24/2020          CAPITAL METRO         RICHMOND                                  132
    10/24/2020          CAPITAL METRO Total                                             947
    10/24/2020          EASTERN               APPALACHIAN                               554
    10/24/2020          EASTERN               CENTRAL PENNSYLVANIA                       22
    10/24/2020          EASTERN               KENTUCKIANA                                  9
    10/24/2020          EASTERN               NORTHERN OHIO                              14
    10/24/2020          EASTERN               OHIO VALLEY                                18
    10/24/2020          EASTERN               PHILADELPHIA METROPO                       18
    10/24/2020          EASTERN               SOUTH JERSEY                               61
    10/24/2020          EASTERN               TENNESSEE                                  38
    10/24/2020          EASTERN               WESTERN NEW YORK                           10
    10/24/2020          EASTERN               WESTERN PENNSYLVANIA                       33
    10/24/2020          EASTERN Total                                                   777
    10/24/2020          GREAT LAKES           CENTRAL ILLINOIS                           12
    10/24/2020          GREAT LAKES           CHICAGO                                    18
    10/24/2020          GREAT LAKES           DETROIT                                      9
    10/24/2020          GREAT LAKES           GATEWAY                                    14
    10/24/2020          GREAT LAKES           GREATER INDIANA                            18
    10/24/2020          GREAT LAKES           GREATER MICHIGAN                           13
    10/24/2020          GREAT LAKES           LAKELAND                                   21
    10/24/2020          GREAT LAKES Total                                               105
    10/24/2020          NORTHEAST             ALBANY                                     23
    10/24/2020          NORTHEAST             CARIBBEAN                                    3
    10/24/2020          NORTHEAST             CONNECTICUT VALLEY                         20
    10/24/2020          NORTHEAST             GREATER BOSTON                             58
    10/24/2020          NORTHEAST             LONG ISLAND                                  6
    10/24/2020          NORTHEAST             NEW YORK                                   56
    10/24/2020          NORTHEAST             NORTHERN NEW ENGLAND                       18
    10/24/2020          NORTHEAST             NORTHERN NEW JERSEY                        17
    10/24/2020          NORTHEAST             TRIBORO                                    31
    10/24/2020          NORTHEAST             WESTCHESTER                                10
    10/24/2020          NORTHEAST Total                                                 242
    10/24/2020          PACIFIC               BAY‐VALLEY                                 12
    10/24/2020          PACIFIC               HONOLULU                                   10
    10/24/2020          PACIFIC               LOS ANGELES                                23
    10/24/2020          PACIFIC               SACRAMENTO                                 12
    10/24/2020          PACIFIC               SAN DIEGO                                 179
    10/24/2020          PACIFIC               SAN FRANCISCO                                9
    10/24/2020          PACIFIC               SANTA ANA                                  13

                                                                                                  1
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 22 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                  District                     Outbound Ballots
    10/24/2020          PACIFIC               SIERRA COASTAL                             24
    10/24/2020          PACIFIC Total                                                   282
    10/24/2020          SOUTHERN              ALABAMA                                    16
    10/24/2020          SOUTHERN              ARKANSAS                                     8
    10/24/2020          SOUTHERN              DALLAS                                     20
    10/24/2020          SOUTHERN              FT WORTH                                   10
    10/24/2020          SOUTHERN              GULF ATLANTIC                              54
    10/24/2020          SOUTHERN              HOUSTON                                    12
    10/24/2020          SOUTHERN              LOUISIANA                                  17
    10/24/2020          SOUTHERN              MISSISSIPPI                                  3
    10/24/2020          SOUTHERN              OKLAHOMA                                     5
    10/24/2020          SOUTHERN              RIO GRANDE                                 29
    10/24/2020          SOUTHERN              SOUTH FLORIDA                              29
    10/24/2020          SOUTHERN              SUNCOAST                                   66
    10/24/2020          SOUTHERN Total                                                  269
    10/24/2020          WESTERN               ALASKA                                       1
    10/24/2020          WESTERN               ARIZONA                                    40
    10/24/2020          WESTERN               CENTRAL PLAINS                               8
    10/24/2020          WESTERN               COLORADO/WYOMING                           33
    10/24/2020          WESTERN               DAKOTAS                                      8
    10/24/2020          WESTERN               HAWKEYE                                      4
    10/24/2020          WESTERN               MID‐AMERICA                                  7
    10/24/2020          WESTERN               NEVADA SIERRA                                5
    10/24/2020          WESTERN               NORTHLAND                                  11
    10/24/2020          WESTERN               PORTLAND                                   13
    10/24/2020          WESTERN               SALT LAKE CITY                          1,260
    10/24/2020          WESTERN               SEATTLE                                    49
    10/24/2020          WESTERN Total                                                 1,439
 10/24/2020 Total                                                                     4,061
    10/25/2020          CAPITAL METRO         ATLANTA                                      2
    10/25/2020          CAPITAL METRO         BALTIMORE                                    1
    10/25/2020          CAPITAL METRO         GREENSBORO                                   1
    10/25/2020          CAPITAL METRO         NORTHERN VIRGINIA                            1
    10/25/2020          CAPITAL METRO         RICHMOND                                     1
    10/25/2020          CAPITAL METRO Total                                                6
    10/25/2020          EASTERN               APPALACHIAN                                  3
    10/25/2020          EASTERN               NORTHERN OHIO                              20
    10/25/2020          EASTERN               TENNESSEE                                    1
    10/25/2020          EASTERN Total                                                    24
    10/25/2020          GREAT LAKES           CENTRAL ILLINOIS                             2
    10/25/2020          GREAT LAKES           CHICAGO                                      1
    10/25/2020          GREAT LAKES           GATEWAY                                      1
    10/25/2020          GREAT LAKES           LAKELAND                                     7
    10/25/2020          GREAT LAKES Total                                                11
    10/25/2020          NORTHEAST             CARIBBEAN                                    1
    10/25/2020          NORTHEAST             NEW YORK                                   28

                                                                                                  2
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 23 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                  District                     Outbound Ballots
    10/25/2020          NORTHEAST             NORTHERN NEW ENGLAND                         2
    10/25/2020          NORTHEAST             NORTHERN NEW JERSEY                          3
    10/25/2020          NORTHEAST             TRIBORO                                      2
    10/25/2020          NORTHEAST             WESTCHESTER                                  1
    10/25/2020          NORTHEAST Total                                                  37
    10/25/2020          PACIFIC               LOS ANGELES                                  1
    10/25/2020          PACIFIC               SACRAMENTO                                175
    10/25/2020          PACIFIC               SANTA ANA                                    2
    10/25/2020          PACIFIC Total                                                   178
    10/25/2020          SOUTHERN              FT WORTH                                     1
    10/25/2020          SOUTHERN              GULF ATLANTIC                                3
    10/25/2020          SOUTHERN              RIO GRANDE                                   1
    10/25/2020          SOUTHERN              SOUTH FLORIDA                                5
    10/25/2020          SOUTHERN              SUNCOAST                                     2
    10/25/2020          SOUTHERN Total                                                   12
    10/25/2020          WESTERN               ARIZONA                                      1
    10/25/2020          WESTERN               COLORADO/WYOMING                             2
    10/25/2020          WESTERN               DAKOTAS                                      1
    10/25/2020          WESTERN               HAWKEYE                                      1
    10/25/2020          WESTERN               MID‐AMERICA                                  2
    10/25/2020          WESTERN               SEATTLE                                      3
    10/25/2020          WESTERN Total                                                    10
 10/25/2020 Total                                                                       278
    10/26/2020          CAPITAL METRO         ATLANTA                                    61
    10/26/2020          CAPITAL METRO         BALTIMORE                                  74
    10/26/2020          CAPITAL METRO         CAPITAL                                    67
    10/26/2020          CAPITAL METRO         GREATER S CAROLINA                         47
    10/26/2020          CAPITAL METRO         GREENSBORO                                 66
    10/26/2020          CAPITAL METRO         MID‐CAROLINAS                              46
    10/26/2020          CAPITAL METRO         NORTHERN VIRGINIA                          42
    10/26/2020          CAPITAL METRO         RICHMOND                                  117
    10/26/2020          CAPITAL METRO Total                                             520
    10/26/2020          EASTERN               APPALACHIAN                               207
    10/26/2020          EASTERN               CENTRAL PENNSYLVANIA                       68
    10/26/2020          EASTERN               KENTUCKIANA                                12
    10/26/2020          EASTERN               NORTHERN OHIO                              40
    10/26/2020          EASTERN               OHIO VALLEY                                22
    10/26/2020          EASTERN               PHILADELPHIA METROPO                       27
    10/26/2020          EASTERN               SOUTH JERSEY                               45
    10/26/2020          EASTERN               TENNESSEE                                  47
    10/26/2020          EASTERN               WESTERN NEW YORK                           44
    10/26/2020          EASTERN               WESTERN PENNSYLVANIA                       28
    10/26/2020          EASTERN Total                                                   540
    10/26/2020          GREAT LAKES           CENTRAL ILLINOIS                          163
    10/26/2020          GREAT LAKES           CHICAGO                                    62
    10/26/2020          GREAT LAKES           DETROIT                                    15

                                                                                                  3
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 24 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                 District                      Outbound Ballots
    10/26/2020          GREAT LAKES          GATEWAY                                     31
    10/26/2020          GREAT LAKES          GREATER INDIANA                             27
    10/26/2020          GREAT LAKES          GREATER MICHIGAN                            14
    10/26/2020          GREAT LAKES          LAKELAND                                    22
    10/26/2020          GREAT LAKES Total                                               334
    10/26/2020          NORTHEAST            ALBANY                                      51
    10/26/2020          NORTHEAST            CARIBBEAN                                     2
    10/26/2020          NORTHEAST            CONNECTICUT VALLEY                          40
    10/26/2020          NORTHEAST            GREATER BOSTON                              77
    10/26/2020          NORTHEAST            LONG ISLAND                                 15
    10/26/2020          NORTHEAST            NEW YORK                                   100
    10/26/2020          NORTHEAST            NORTHERN NEW ENGLAND                        28
    10/26/2020          NORTHEAST            NORTHERN NEW JERSEY                         58
    10/26/2020          NORTHEAST            TRIBORO                                    105
    10/26/2020          NORTHEAST            WESTCHESTER                                 33
    10/26/2020          NORTHEAST Total                                                 509
    10/26/2020          PACIFIC              BAY‐VALLEY                                  32
    10/26/2020          PACIFIC              HONOLULU                                      9
    10/26/2020          PACIFIC              LOS ANGELES                                 65
    10/26/2020          PACIFIC              SACRAMENTO                                    6
    10/26/2020          PACIFIC              SAN DIEGO                                  110
    10/26/2020          PACIFIC              SAN FRANCISCO                               21
    10/26/2020          PACIFIC              SANTA ANA                                   74
    10/26/2020          PACIFIC              SIERRA COASTAL                             107
    10/26/2020          PACIFIC Total                                                   424
    10/26/2020          SOUTHERN             ALABAMA                                     40
    10/26/2020          SOUTHERN             ARKANSAS                                    24
    10/26/2020          SOUTHERN             DALLAS                                      57
    10/26/2020          SOUTHERN             FT WORTH                                    46
    10/26/2020          SOUTHERN             GULF ATLANTIC                               61
    10/26/2020          SOUTHERN             HOUSTON                                     10
    10/26/2020          SOUTHERN             LOUISIANA                                   38
    10/26/2020          SOUTHERN             MISSISSIPPI                                 13
    10/26/2020          SOUTHERN             OKLAHOMA                                    38
    10/26/2020          SOUTHERN             RIO GRANDE                                 107
    10/26/2020          SOUTHERN             SOUTH FLORIDA                               39
    10/26/2020          SOUTHERN             SUNCOAST                                   132
    10/26/2020          SOUTHERN Total                                                  605
    10/26/2020          WESTERN              ALASKA                                        5
    10/26/2020          WESTERN              ARIZONA                                     71
    10/26/2020          WESTERN              CENTRAL PLAINS                              18
    10/26/2020          WESTERN              COLORADO/WYOMING                            67
    10/26/2020          WESTERN              DAKOTAS                                     21
    10/26/2020          WESTERN              HAWKEYE                                       8
    10/26/2020          WESTERN              MID‐AMERICA                                 18
    10/26/2020          WESTERN              NEVADA SIERRA                               18

                                                                                                  4
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 25 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                  District                     Outbound Ballots
    10/26/2020          WESTERN               NORTHLAND                                  45
    10/26/2020          WESTERN               PORTLAND                                   21
    10/26/2020          WESTERN               SALT LAKE CITY                             35
    10/26/2020          WESTERN               SEATTLE                                    41
    10/26/2020          WESTERN Total                                                   368
 10/26/2020 Total                                                                     3,300
    10/27/2020          CAPITAL METRO         ATLANTA                                    66
    10/27/2020          CAPITAL METRO         BALTIMORE                                  56
    10/27/2020          CAPITAL METRO         CAPITAL                                    87
    10/27/2020          CAPITAL METRO         GREATER S CAROLINA                         52
    10/27/2020          CAPITAL METRO         GREENSBORO                                 44
    10/27/2020          CAPITAL METRO         MID‐CAROLINAS                              52
    10/27/2020          CAPITAL METRO         NORTHERN VIRGINIA                          65
    10/27/2020          CAPITAL METRO         RICHMOND                                   70
    10/27/2020          CAPITAL METRO Total                                             492
    10/27/2020          EASTERN               APPALACHIAN                                68
    10/27/2020          EASTERN               CENTRAL PENNSYLVANIA                       48
    10/27/2020          EASTERN               KENTUCKIANA                                25
    10/27/2020          EASTERN               NORTHERN OHIO                              19
    10/27/2020          EASTERN               OHIO VALLEY                                38
    10/27/2020          EASTERN               PHILADELPHIA METROPO                       49
    10/27/2020          EASTERN               SOUTH JERSEY                               68
    10/27/2020          EASTERN               TENNESSEE                                  35
    10/27/2020          EASTERN               WESTERN NEW YORK                          109
    10/27/2020          EASTERN               WESTERN PENNSYLVANIA                       32
    10/27/2020          EASTERN Total                                                   491
    10/27/2020          GREAT LAKES           CENTRAL ILLINOIS                           25
    10/27/2020          GREAT LAKES           CHICAGO                                    34
    10/27/2020          GREAT LAKES           DETROIT                                    24
    10/27/2020          GREAT LAKES           GATEWAY                                    22
    10/27/2020          GREAT LAKES           GREATER INDIANA                            23
    10/27/2020          GREAT LAKES           GREATER MICHIGAN                           20
    10/27/2020          GREAT LAKES           LAKELAND                                   25
    10/27/2020          GREAT LAKES Total                                               173
    10/27/2020          NORTHEAST             ALBANY                                    138
    10/27/2020          NORTHEAST             CARIBBEAN                                  11
    10/27/2020          NORTHEAST             CONNECTICUT VALLEY                         88
    10/27/2020          NORTHEAST             GREATER BOSTON                            131
    10/27/2020          NORTHEAST             LONG ISLAND                               125
    10/27/2020          NORTHEAST             NEW YORK                                  100
    10/27/2020          NORTHEAST             NORTHERN NEW ENGLAND                       42
    10/27/2020          NORTHEAST             NORTHERN NEW JERSEY                        96
    10/27/2020          NORTHEAST             TRIBORO                                    75
    10/27/2020          NORTHEAST             WESTCHESTER                               191
    10/27/2020          NORTHEAST Total                                                 997
    10/27/2020          PACIFIC               BAY‐VALLEY                                 13

                                                                                                  5
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 26 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                  District                     Outbound Ballots
    10/27/2020          PACIFIC               HONOLULU                                   12
    10/27/2020          PACIFIC               LOS ANGELES                                80
    10/27/2020          PACIFIC               SACRAMENTO                              1,630
    10/27/2020          PACIFIC               SAN DIEGO                                  36
    10/27/2020          PACIFIC               SAN FRANCISCO                              17
    10/27/2020          PACIFIC               SANTA ANA                                  34
    10/27/2020          PACIFIC               SIERRA COASTAL                             56
    10/27/2020          PACIFIC Total                                                 1,878
    10/27/2020          SOUTHERN              ALABAMA                                    25
    10/27/2020          SOUTHERN              ARKANSAS                                     4
    10/27/2020          SOUTHERN              DALLAS                                     29
    10/27/2020          SOUTHERN              FT WORTH                                   17
    10/27/2020          SOUTHERN              GULF ATLANTIC                              50
    10/27/2020          SOUTHERN              HOUSTON                                    15
    10/27/2020          SOUTHERN              LOUISIANA                                  40
    10/27/2020          SOUTHERN              MISSISSIPPI                                  8
    10/27/2020          SOUTHERN              OKLAHOMA                                   12
    10/27/2020          SOUTHERN              RIO GRANDE                                 31
    10/27/2020          SOUTHERN              SOUTH FLORIDA                              54
    10/27/2020          SOUTHERN              SUNCOAST                                   87
    10/27/2020          SOUTHERN Total                                                  372
    10/27/2020          WESTERN               ALASKA                                       1
    10/27/2020          WESTERN               ARIZONA                                    58
    10/27/2020          WESTERN               CENTRAL PLAINS                             16
    10/27/2020          WESTERN               COLORADO/WYOMING                          105
    10/27/2020          WESTERN               DAKOTAS                                    18
    10/27/2020          WESTERN               HAWKEYE                                    21
    10/27/2020          WESTERN               MID‐AMERICA                                19
    10/27/2020          WESTERN               NEVADA SIERRA                                9
    10/27/2020          WESTERN               NORTHLAND                                  57
    10/27/2020          WESTERN               PORTLAND                                   14
    10/27/2020          WESTERN               SALT LAKE CITY                             29
    10/27/2020          WESTERN               SEATTLE                                   363
    10/27/2020          WESTERN Total                                                   710
 10/27/2020 Total                                                                     5,113
    10/28/2020          CAPITAL METRO         ATLANTA                                 6,872
    10/28/2020          CAPITAL METRO         BALTIMORE                                  43
    10/28/2020          CAPITAL METRO         CAPITAL                                    93
    10/28/2020          CAPITAL METRO         GREATER S CAROLINA                         47
    10/28/2020          CAPITAL METRO         GREENSBORO                                 22
    10/28/2020          CAPITAL METRO         MID‐CAROLINAS                              63
    10/28/2020          CAPITAL METRO         NORTHERN VIRGINIA                          64
    10/28/2020          CAPITAL METRO         RICHMOND                                   21
    10/28/2020          CAPITAL METRO Total                                           7,225
    10/28/2020          EASTERN               APPALACHIAN                                36
    10/28/2020          EASTERN               CENTRAL PENNSYLVANIA                      174

                                                                                                  6
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 27 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                 District                      Outbound Ballots
    10/28/2020          EASTERN              KENTUCKIANA                                 19
    10/28/2020          EASTERN              NORTHERN OHIO                               15
    10/28/2020          EASTERN              OHIO VALLEY                                 21
    10/28/2020          EASTERN              PHILADELPHIA METROPO                        79
    10/28/2020          EASTERN              SOUTH JERSEY                               302
    10/28/2020          EASTERN              TENNESSEE                                   53
    10/28/2020          EASTERN              WESTERN NEW YORK                            71
    10/28/2020          EASTERN              WESTERN PENNSYLVANIA                        10
    10/28/2020          EASTERN Total                                                   780
    10/28/2020          GREAT LAKES          CENTRAL ILLINOIS                            67
    10/28/2020          GREAT LAKES          CHICAGO                                     29
    10/28/2020          GREAT LAKES          DETROIT                                     39
    10/28/2020          GREAT LAKES          GATEWAY                                       9
    10/28/2020          GREAT LAKES          GREATER INDIANA                             35
    10/28/2020          GREAT LAKES          GREATER MICHIGAN                            19
    10/28/2020          GREAT LAKES          LAKELAND                                    19
    10/28/2020          GREAT LAKES Total                                               217
    10/28/2020          NORTHEAST            ALBANY                                      94
    10/28/2020          NORTHEAST            CARIBBEAN                                     7
    10/28/2020          NORTHEAST            CONNECTICUT VALLEY                          19
    10/28/2020          NORTHEAST            GREATER BOSTON                              54
    10/28/2020          NORTHEAST            LONG ISLAND                                   8
    10/28/2020          NORTHEAST            NEW YORK                                    39
    10/28/2020          NORTHEAST            NORTHERN NEW ENGLAND                        25
    10/28/2020          NORTHEAST            NORTHERN NEW JERSEY                         20
    10/28/2020          NORTHEAST            TRIBORO                                     34
    10/28/2020          NORTHEAST            WESTCHESTER                                 23
    10/28/2020          NORTHEAST Total                                                 323
    10/28/2020          PACIFIC              BAY‐VALLEY                                    8
    10/28/2020          PACIFIC              HONOLULU                                    25
    10/28/2020          PACIFIC              LOS ANGELES                                 27
    10/28/2020          PACIFIC              SACRAMENTO                               2,756
    10/28/2020          PACIFIC              SAN DIEGO                                   13
    10/28/2020          PACIFIC              SAN FRANCISCO                               12
    10/28/2020          PACIFIC              SANTA ANA                                     8
    10/28/2020          PACIFIC              SIERRA COASTAL                                9
    10/28/2020          PACIFIC Total                                                 2,858
    10/28/2020          SOUTHERN             ALABAMA                                     41
    10/28/2020          SOUTHERN             ARKANSAS                                      8
    10/28/2020          SOUTHERN             DALLAS                                      21
    10/28/2020          SOUTHERN             FT WORTH                                    18
    10/28/2020          SOUTHERN             GULF ATLANTIC                              126
    10/28/2020          SOUTHERN             HOUSTON                                     12
    10/28/2020          SOUTHERN             LOUISIANA                                   31
    10/28/2020          SOUTHERN             MISSISSIPPI                                 14
    10/28/2020          SOUTHERN             OKLAHOMA                                    10

                                                                                                  7
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 28 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                  District                     Outbound Ballots
    10/28/2020          SOUTHERN              RIO GRANDE                                 35
    10/28/2020          SOUTHERN              SOUTH FLORIDA                              20
    10/28/2020          SOUTHERN              SUNCOAST                                  286
    10/28/2020          SOUTHERN Total                                                  622
    10/28/2020          WESTERN               ALASKA                                       3
    10/28/2020          WESTERN               ARIZONA                                    37
    10/28/2020          WESTERN               CENTRAL PLAINS                               9
    10/28/2020          WESTERN               COLORADO/WYOMING                           54
    10/28/2020          WESTERN               DAKOTAS                                      8
    10/28/2020          WESTERN               HAWKEYE                                    11
    10/28/2020          WESTERN               MID‐AMERICA                                  7
    10/28/2020          WESTERN               NEVADA SIERRA                              10
    10/28/2020          WESTERN               NORTHLAND                                  32
    10/28/2020          WESTERN               PORTLAND                                   14
    10/28/2020          WESTERN               SALT LAKE CITY                             18
    10/28/2020          WESTERN               SEATTLE                                   233
    10/28/2020          WESTERN Total                                                   436
 10/28/2020 Total                                                                    12,461
    10/29/2020          CAPITAL METRO         ATLANTA                                 2,562
    10/29/2020          CAPITAL METRO         BALTIMORE                                  27
    10/29/2020          CAPITAL METRO         CAPITAL                                    27
    10/29/2020          CAPITAL METRO         GREATER S CAROLINA                         47
    10/29/2020          CAPITAL METRO         GREENSBORO                                 36
    10/29/2020          CAPITAL METRO         MID‐CAROLINAS                              25
    10/29/2020          CAPITAL METRO         NORTHERN VIRGINIA                          21
    10/29/2020          CAPITAL METRO         RICHMOND                                   33
    10/29/2020          CAPITAL METRO Total                                           2,778
    10/29/2020          EASTERN               APPALACHIAN                                12
    10/29/2020          EASTERN               CENTRAL PENNSYLVANIA                    1,489
    10/29/2020          EASTERN               KENTUCKIANA                                  8
    10/29/2020          EASTERN               NORTHERN OHIO                              13
    10/29/2020          EASTERN               OHIO VALLEY                                12
    10/29/2020          EASTERN               PHILADELPHIA METROPO                       49
    10/29/2020          EASTERN               SOUTH JERSEY                               89
    10/29/2020          EASTERN               TENNESSEE                                  20
    10/29/2020          EASTERN               WESTERN NEW YORK                          122
    10/29/2020          EASTERN               WESTERN PENNSYLVANIA                       18
    10/29/2020          EASTERN Total                                                 1,832
    10/29/2020          GREAT LAKES           CENTRAL ILLINOIS                             5
    10/29/2020          GREAT LAKES           CHICAGO                                    20
    10/29/2020          GREAT LAKES           DETROIT                                    99
    10/29/2020          GREAT LAKES           GATEWAY                                    15
    10/29/2020          GREAT LAKES           GREATER INDIANA                              9
    10/29/2020          GREAT LAKES           GREATER MICHIGAN                           15
    10/29/2020          GREAT LAKES           LAKELAND                                   17
    10/29/2020          GREAT LAKES Total                                               180

                                                                                                  8
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 29 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                 District                      Outbound Ballots
    10/29/2020          NORTHEAST            ALBANY                                     121
    10/29/2020          NORTHEAST            CARIBBEAN                                     4
    10/29/2020          NORTHEAST            CONNECTICUT VALLEY                          43
    10/29/2020          NORTHEAST            GREATER BOSTON                              49
    10/29/2020          NORTHEAST            LONG ISLAND                                151
    10/29/2020          NORTHEAST            NEW YORK                                    17
    10/29/2020          NORTHEAST            NORTHERN NEW ENGLAND                        16
    10/29/2020          NORTHEAST            NORTHERN NEW JERSEY                         99
    10/29/2020          NORTHEAST            TRIBORO                                     54
    10/29/2020          NORTHEAST            WESTCHESTER                                 95
    10/29/2020          NORTHEAST Total                                                 649
    10/29/2020          PACIFIC              BAY‐VALLEY                                  14
    10/29/2020          PACIFIC              HONOLULU                                      9
    10/29/2020          PACIFIC              LOS ANGELES                                 21
    10/29/2020          PACIFIC              SACRAMENTO                                    5
    10/29/2020          PACIFIC              SAN DIEGO                                   16
    10/29/2020          PACIFIC              SAN FRANCISCO                                 6
    10/29/2020          PACIFIC              SANTA ANA                                   87
    10/29/2020          PACIFIC              SIERRA COASTAL                             172
    10/29/2020          PACIFIC Total                                                   330
    10/29/2020          SOUTHERN             ALABAMA                                     13
    10/29/2020          SOUTHERN             ARKANSAS                                      2
    10/29/2020          SOUTHERN             DALLAS                                      15
    10/29/2020          SOUTHERN             FT WORTH                                    14
    10/29/2020          SOUTHERN             GULF ATLANTIC                               48
    10/29/2020          SOUTHERN             HOUSTON                                     25
    10/29/2020          SOUTHERN             LOUISIANA                                   19
    10/29/2020          SOUTHERN             MISSISSIPPI                                   5
    10/29/2020          SOUTHERN             OKLAHOMA                                      9
    10/29/2020          SOUTHERN             RIO GRANDE                                  35
    10/29/2020          SOUTHERN             SOUTH FLORIDA                               15
    10/29/2020          SOUTHERN             SUNCOAST                                    34
    10/29/2020          SOUTHERN Total                                                  234
    10/29/2020          WESTERN              ALASKA                                        1
    10/29/2020          WESTERN              ARIZONA                                     34
    10/29/2020          WESTERN              CENTRAL PLAINS                                6
    10/29/2020          WESTERN              COLORADO/WYOMING                            39
    10/29/2020          WESTERN              DAKOTAS                                       9
    10/29/2020          WESTERN              HAWKEYE                                       5
    10/29/2020          WESTERN              MID‐AMERICA                                   5
    10/29/2020          WESTERN              NEVADA SIERRA                               11
    10/29/2020          WESTERN              NORTHLAND                                   18
    10/29/2020          WESTERN              PORTLAND                                    13
    10/29/2020          WESTERN              SALT LAKE CITY                              18
    10/29/2020          WESTERN              SEATTLE                                     14
    10/29/2020          WESTERN Total                                                   173

                                                                                                  9
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 30 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                  District                     Outbound Ballots
 10/29/2020 Total                                                                     6,176
    10/30/2020          CAPITAL METRO         ATLANTA                                      8
    10/30/2020          CAPITAL METRO         BALTIMORE                                    4
    10/30/2020          CAPITAL METRO         CAPITAL                                      8
    10/30/2020          CAPITAL METRO         GREATER S CAROLINA                           7
    10/30/2020          CAPITAL METRO         GREENSBORO                                   8
    10/30/2020          CAPITAL METRO         MID‐CAROLINAS                                8
    10/30/2020          CAPITAL METRO         NORTHERN VIRGINIA                          10
    10/30/2020          CAPITAL METRO         RICHMOND                                     5
    10/30/2020          CAPITAL METRO Total                                              58
    10/30/2020          EASTERN               APPALACHIAN                                  3
    10/30/2020          EASTERN               CENTRAL PENNSYLVANIA                         8
    10/30/2020          EASTERN               KENTUCKIANA                                  2
    10/30/2020          EASTERN               NORTHERN OHIO                              72
    10/30/2020          EASTERN               OHIO VALLEY                                31
    10/30/2020          EASTERN               PHILADELPHIA METROPO                       11
    10/30/2020          EASTERN               SOUTH JERSEY                                 5
    10/30/2020          EASTERN               TENNESSEE                                    9
    10/30/2020          EASTERN               WESTERN NEW YORK                           10
    10/30/2020          EASTERN               WESTERN PENNSYLVANIA                         6
    10/30/2020          EASTERN Total                                                   157
    10/30/2020          GREAT LAKES           CHICAGO                                    27
    10/30/2020          GREAT LAKES           DETROIT                                    43
    10/30/2020          GREAT LAKES           GATEWAY                                    13
    10/30/2020          GREAT LAKES           GREATER INDIANA                            10
    10/30/2020          GREAT LAKES           GREATER MICHIGAN                             3
    10/30/2020          GREAT LAKES           LAKELAND                                   12
    10/30/2020          GREAT LAKES Total                                               108
    10/30/2020          NORTHEAST             ALBANY                                     23
    10/30/2020          NORTHEAST             CARIBBEAN                                    2
    10/30/2020          NORTHEAST             CONNECTICUT VALLEY                           8
    10/30/2020          NORTHEAST             GREATER BOSTON                             18
    10/30/2020          NORTHEAST             LONG ISLAND                                20
    10/30/2020          NORTHEAST             NEW YORK                                   12
    10/30/2020          NORTHEAST             NORTHERN NEW ENGLAND                         4
    10/30/2020          NORTHEAST             NORTHERN NEW JERSEY                          8
    10/30/2020          NORTHEAST             TRIBORO                                   124
    10/30/2020          NORTHEAST             WESTCHESTER                                21
    10/30/2020          NORTHEAST Total                                                 240
    10/30/2020          PACIFIC               BAY‐VALLEY                                   4
    10/30/2020          PACIFIC               LOS ANGELES                               152
    10/30/2020          PACIFIC               SACRAMENTO                                   4
    10/30/2020          PACIFIC               SAN DIEGO                                    9
    10/30/2020          PACIFIC               SAN FRANCISCO                                1
    10/30/2020          PACIFIC               SANTA ANA                                    1
    10/30/2020          PACIFIC               SIERRA COASTAL                            209

                                                                                                  10
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 31 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                  District                     Outbound Ballots
    10/30/2020          PACIFIC Total                                                   380
    10/30/2020          SOUTHERN              ALABAMA                                      2
    10/30/2020          SOUTHERN              ARKANSAS                                     3
    10/30/2020          SOUTHERN              DALLAS                                       5
    10/30/2020          SOUTHERN              FT WORTH                                     5
    10/30/2020          SOUTHERN              GULF ATLANTIC                                6
    10/30/2020          SOUTHERN              HOUSTON                                      1
    10/30/2020          SOUTHERN              LOUISIANA                                    6
    10/30/2020          SOUTHERN              MISSISSIPPI                                  1
    10/30/2020          SOUTHERN              OKLAHOMA                                     4
    10/30/2020          SOUTHERN              RIO GRANDE                                   7
    10/30/2020          SOUTHERN              SOUTH FLORIDA                                8
    10/30/2020          SOUTHERN              SUNCOAST                                     8
    10/30/2020          SOUTHERN Total                                                   56
    10/30/2020          WESTERN               ALASKA                                       1
    10/30/2020          WESTERN               ARIZONA                                      8
    10/30/2020          WESTERN               CENTRAL PLAINS                               3
    10/30/2020          WESTERN               COLORADO/WYOMING                             6
    10/30/2020          WESTERN               DAKOTAS                                      1
    10/30/2020          WESTERN               HAWKEYE                                      2
    10/30/2020          WESTERN               MID‐AMERICA                                  3
    10/30/2020          WESTERN               NEVADA SIERRA                                3
    10/30/2020          WESTERN               NORTHLAND                                    7
    10/30/2020          WESTERN               PORTLAND                                     4
    10/30/2020          WESTERN               SALT LAKE CITY                               8
    10/30/2020          WESTERN               SEATTLE                                      3
    10/30/2020          WESTERN Total                                                    49
 10/30/2020 Total                                                                     1,048
    10/31/2020          CAPITAL METRO         ATLANTA                                      3
    10/31/2020          CAPITAL METRO         BALTIMORE                                    4
    10/31/2020          CAPITAL METRO         CAPITAL                                      4
    10/31/2020          CAPITAL METRO         GREATER S CAROLINA                           1
    10/31/2020          CAPITAL METRO         MID‐CAROLINAS                                4
    10/31/2020          CAPITAL METRO         NORTHERN VIRGINIA                            4
    10/31/2020          CAPITAL METRO         RICHMOND                                     1
    10/31/2020          CAPITAL METRO Total                                              21
    10/31/2020          EASTERN               APPALACHIAN                                  2
    10/31/2020          EASTERN               CENTRAL PENNSYLVANIA                         4
    10/31/2020          EASTERN               KENTUCKIANA                                  2
    10/31/2020          EASTERN               NORTHERN OHIO                             684
    10/31/2020          EASTERN               OHIO VALLEY                                  5
    10/31/2020          EASTERN               PHILADELPHIA METROPO                         3
    10/31/2020          EASTERN               SOUTH JERSEY                                 9
    10/31/2020          EASTERN               TENNESSEE                                    1
    10/31/2020          EASTERN               WESTERN NEW YORK                             2
    10/31/2020          EASTERN               WESTERN PENNSYLVANIA                         6

                                                                                                  11
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 32 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                 District                      Outbound Ballots
    10/31/2020          EASTERN Total                                                   718
    10/31/2020          GREAT LAKES          CENTRAL ILLINOIS                              4
    10/31/2020          GREAT LAKES          CHICAGO                                       6
    10/31/2020          GREAT LAKES          DETROIT                                       7
    10/31/2020          GREAT LAKES          GATEWAY                                       1
    10/31/2020          GREAT LAKES          GREATER INDIANA                               2
    10/31/2020          GREAT LAKES          GREATER MICHIGAN                              6
    10/31/2020          GREAT LAKES          LAKELAND                                    13
    10/31/2020          GREAT LAKES Total                                                39
    10/31/2020          NORTHEAST            CONNECTICUT VALLEY                            4
    10/31/2020          NORTHEAST            GREATER BOSTON                                3
    10/31/2020          NORTHEAST            LONG ISLAND                                   5
    10/31/2020          NORTHEAST            NEW YORK                                   137
    10/31/2020          NORTHEAST            NORTHERN NEW ENGLAND                          3
    10/31/2020          NORTHEAST            NORTHERN NEW JERSEY                        134
    10/31/2020          NORTHEAST            TRIBORO                                     10
    10/31/2020          NORTHEAST            WESTCHESTER                                 17
    10/31/2020          NORTHEAST Total                                                 313
    10/31/2020          PACIFIC              BAY‐VALLEY                                    1
    10/31/2020          PACIFIC              HONOLULU                                      3
    10/31/2020          PACIFIC              LOS ANGELES                                   3
    10/31/2020          PACIFIC              SACRAMENTO                                    2
    10/31/2020          PACIFIC              SAN DIEGO                                     4
    10/31/2020          PACIFIC              SAN FRANCISCO                                 4
    10/31/2020          PACIFIC              SANTA ANA                                   14
    10/31/2020          PACIFIC              SIERRA COASTAL                                4
    10/31/2020          PACIFIC Total                                                    35
    10/31/2020          SOUTHERN             ALABAMA                                       2
    10/31/2020          SOUTHERN             ARKANSAS                                      2
    10/31/2020          SOUTHERN             FT WORTH                                      2
    10/31/2020          SOUTHERN             GULF ATLANTIC                                 4
    10/31/2020          SOUTHERN             HOUSTON                                       5
    10/31/2020          SOUTHERN             OKLAHOMA                                      3
    10/31/2020          SOUTHERN             RIO GRANDE                                    5
    10/31/2020          SOUTHERN             SOUTH FLORIDA                              116
    10/31/2020          SOUTHERN             SUNCOAST                                      3
    10/31/2020          SOUTHERN Total                                                  142
    10/31/2020          WESTERN              ALASKA                                        3
    10/31/2020          WESTERN              ARIZONA                                     10
    10/31/2020          WESTERN              CENTRAL PLAINS                                4
    10/31/2020          WESTERN              COLORADO/WYOMING                              3
    10/31/2020          WESTERN              DAKOTAS                                       3
    10/31/2020          WESTERN              HAWKEYE                                       2
    10/31/2020          WESTERN              MID‐AMERICA                                   4
    10/31/2020          WESTERN              NEVADA SIERRA                                 2
    10/31/2020          WESTERN              NORTHLAND                                     7

                                                                                                  12
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 33 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                  District                     Outbound Ballots
    10/31/2020          WESTERN               PORTLAND                                     4
    10/31/2020          WESTERN               SEATTLE                                      5
    10/31/2020          WESTERN Total                                                    47
 10/31/2020 Total                                                                     1,315
     11/1/2020          CAPITAL METRO         BALTIMORE                                    1
     11/1/2020          CAPITAL METRO         CAPITAL                                      1
     11/1/2020          CAPITAL METRO         MID‐CAROLINAS                                1
     11/1/2020          CAPITAL METRO         NORTHERN VIRGINIA                            1
     11/1/2020          CAPITAL METRO         RICHMOND                                     1
     11/1/2020          CAPITAL METRO Total                                                5
     11/1/2020          EASTERN               NORTHERN OHIO                             577
     11/1/2020          EASTERN               PHILADELPHIA METROPO                         1
     11/1/2020          EASTERN               WESTERN NEW YORK                             1
     11/1/2020          EASTERN Total                                                   579
     11/1/2020          GREAT LAKES           CENTRAL ILLINOIS                             1
     11/1/2020          GREAT LAKES           CHICAGO                                      2
     11/1/2020          GREAT LAKES           GREATER INDIANA                              1
     11/1/2020          GREAT LAKES           GREATER MICHIGAN                             1
     11/1/2020          GREAT LAKES           LAKELAND                                     3
     11/1/2020          GREAT LAKES Total                                                  8
     11/1/2020          NORTHEAST             GREATER BOSTON                               1
     11/1/2020          NORTHEAST             NORTHERN NEW ENGLAND                         1
     11/1/2020          NORTHEAST             NORTHERN NEW JERSEY                          2
     11/1/2020          NORTHEAST             TRIBORO                                      2
     11/1/2020          NORTHEAST Total                                                    6
     11/1/2020          PACIFIC               BAY‐VALLEY                                   2
     11/1/2020          PACIFIC               SACRAMENTO                                   1
     11/1/2020          PACIFIC               SAN FRANCISCO                                1
     11/1/2020          PACIFIC               SANTA ANA                                    1
     11/1/2020          PACIFIC               SIERRA COASTAL                               3
     11/1/2020          PACIFIC Total                                                      8
     11/1/2020          SOUTHERN              ALABAMA                                      1
     11/1/2020          SOUTHERN              DALLAS                                       2
     11/1/2020          SOUTHERN              FT WORTH                                     2
     11/1/2020          SOUTHERN              GULF ATLANTIC                                5
     11/1/2020          SOUTHERN              RIO GRANDE                                   2
     11/1/2020          SOUTHERN              SOUTH FLORIDA                                1
     11/1/2020          SOUTHERN              SUNCOAST                                     1
     11/1/2020          SOUTHERN Total                                                   14
     11/1/2020          WESTERN               ALASKA                                       1
     11/1/2020          WESTERN               CENTRAL PLAINS                               1
     11/1/2020          WESTERN               COLORADO/WYOMING                             1
     11/1/2020          WESTERN               MID‐AMERICA                                  1
     11/1/2020          WESTERN               NEVADA SIERRA                                1
     11/1/2020          WESTERN               NORTHLAND                                    3
     11/1/2020          WESTERN               SEATTLE                                      1

                                                                                                  13
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 34 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                  District                     Outbound Ballots
     11/1/2020          WESTERN Total                                                      9
 11/1/2020 Total                                                                        629
     11/2/2020          CAPITAL METRO         BALTIMORE                                    1
     11/2/2020          CAPITAL METRO         CAPITAL                                      2
     11/2/2020          CAPITAL METRO         GREENSBORO                                   1
     11/2/2020          CAPITAL METRO         MID‐CAROLINAS                                1
     11/2/2020          CAPITAL METRO         NORTHERN VIRGINIA                            4
     11/2/2020          CAPITAL METRO         RICHMOND                                     3
     11/2/2020          CAPITAL METRO Total                                              12
     11/2/2020          EASTERN               APPALACHIAN                                  1
     11/2/2020          EASTERN               CENTRAL PENNSYLVANIA                         1
     11/2/2020          EASTERN               KENTUCKIANA                                  3
     11/2/2020          EASTERN               NORTHERN OHIO                                2
     11/2/2020          EASTERN               OHIO VALLEY                                  1
     11/2/2020          EASTERN               SOUTH JERSEY                                 2
     11/2/2020          EASTERN               TENNESSEE                                    4
     11/2/2020          EASTERN Total                                                    14
     11/2/2020          GREAT LAKES           CENTRAL ILLINOIS                             1
     11/2/2020          GREAT LAKES           CHICAGO                                      4
     11/2/2020          GREAT LAKES           DETROIT                                      1
     11/2/2020          GREAT LAKES           GATEWAY                                      1
     11/2/2020          GREAT LAKES           GREATER MICHIGAN                             4
     11/2/2020          GREAT LAKES           LAKELAND                                     1
     11/2/2020          GREAT LAKES Total                                                12
     11/2/2020          NORTHEAST             CONNECTICUT VALLEY                           2
     11/2/2020          NORTHEAST             NORTHERN NEW ENGLAND                         3
     11/2/2020          NORTHEAST             NORTHERN NEW JERSEY                          1
     11/2/2020          NORTHEAST             TRIBORO                                      3
     11/2/2020          NORTHEAST             WESTCHESTER                                  2
     11/2/2020          NORTHEAST Total                                                  11
     11/2/2020          PACIFIC               BAY‐VALLEY                                   3
     11/2/2020          PACIFIC               SACRAMENTO                                   3
     11/2/2020          PACIFIC               SAN DIEGO                                    6
     11/2/2020          PACIFIC               SAN FRANCISCO                                1
     11/2/2020          PACIFIC               SANTA ANA                                    1
     11/2/2020          PACIFIC               SIERRA COASTAL                               2
     11/2/2020          PACIFIC Total                                                    16
     11/2/2020          SOUTHERN              GULF ATLANTIC                                2
     11/2/2020          SOUTHERN              LOUISIANA                                    1
     11/2/2020          SOUTHERN              MISSISSIPPI                                  1
     11/2/2020          SOUTHERN              OKLAHOMA                                     1
     11/2/2020          SOUTHERN              RIO GRANDE                                   3
     11/2/2020          SOUTHERN              SUNCOAST                                     4
     11/2/2020          SOUTHERN Total                                                   12
     11/2/2020          WESTERN               ARIZONA                                      2
     11/2/2020          WESTERN               CENTRAL PLAINS                               2

                                                                                                  14
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 35 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                  District                     Outbound Ballots
     11/2/2020          WESTERN               COLORADO/WYOMING                             2
     11/2/2020          WESTERN               DAKOTAS                                      2
     11/2/2020          WESTERN               HAWKEYE                                      4
     11/2/2020          WESTERN               MID‐AMERICA                                  2
     11/2/2020          WESTERN               NORTHLAND                                    1
     11/2/2020          WESTERN               PORTLAND                                     1
     11/2/2020          WESTERN               SALT LAKE CITY                               1
     11/2/2020          WESTERN               SEATTLE                                      1
     11/2/2020          WESTERN Total                                                    18
 11/2/2020 Total                                                                         95
     11/3/2020          CAPITAL METRO         ATLANTA                                      1
     11/3/2020          CAPITAL METRO         GREATER S CAROLINA                           1
     11/3/2020          CAPITAL METRO         GREENSBORO                                   2
     11/3/2020          CAPITAL METRO         MID‐CAROLINAS                                1
     11/3/2020          CAPITAL METRO         NORTHERN VIRGINIA                            1
     11/3/2020          CAPITAL METRO         RICHMOND                                     1
     11/3/2020          CAPITAL METRO Total                                                7
     11/3/2020          EASTERN               APPALACHIAN                                  3
     11/3/2020          EASTERN               CENTRAL PENNSYLVANIA                         2
     11/3/2020          EASTERN               NORTHERN OHIO                                2
     11/3/2020          EASTERN               OHIO VALLEY                                  1
     11/3/2020          EASTERN               PHILADELPHIA METROPO                         2
     11/3/2020          EASTERN               SOUTH JERSEY                               19
     11/3/2020          EASTERN               TENNESSEE                                    1
     11/3/2020          EASTERN               WESTERN NEW YORK                             1
     11/3/2020          EASTERN               WESTERN PENNSYLVANIA                         2
     11/3/2020          EASTERN Total                                                    33
     11/3/2020          GREAT LAKES           CENTRAL ILLINOIS                             1
     11/3/2020          GREAT LAKES           CHICAGO                                      5
     11/3/2020          GREAT LAKES           DETROIT                                      3
     11/3/2020          GREAT LAKES           GATEWAY                                      1
     11/3/2020          GREAT LAKES Total                                                10
     11/3/2020          NORTHEAST             ALBANY                                       1
     11/3/2020          NORTHEAST             CONNECTICUT VALLEY                           3
     11/3/2020          NORTHEAST             GREATER BOSTON                               3
     11/3/2020          NORTHEAST             NEW YORK                                     1
     11/3/2020          NORTHEAST             NORTHERN NEW ENGLAND                         2
     11/3/2020          NORTHEAST             NORTHERN NEW JERSEY                          4
     11/3/2020          NORTHEAST             TRIBORO                                      1
     11/3/2020          NORTHEAST             WESTCHESTER                                  1
     11/3/2020          NORTHEAST Total                                                  16
     11/3/2020          PACIFIC               HONOLULU                                     1
     11/3/2020          PACIFIC               SACRAMENTO                                   1
     11/3/2020          PACIFIC               SAN DIEGO                                    1
     11/3/2020          PACIFIC               SAN FRANCISCO                                2
     11/3/2020          PACIFIC               SIERRA COASTAL                               2

                                                                                                  15
            Case 1:20-cv-02405-EGS Document 86-1 Filed 11/04/20 Page 36 of 36
                  Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

First Visibility Date   Area                 District                      Outbound Ballots
     11/3/2020          PACIFIC Total                                                      7
     11/3/2020          SOUTHERN             FT WORTH                                      2
     11/3/2020          SOUTHERN             GULF ATLANTIC                                 1
     11/3/2020          SOUTHERN             HOUSTON                                       1
     11/3/2020          SOUTHERN             MISSISSIPPI                                   1
     11/3/2020          SOUTHERN             OKLAHOMA                                      1
     11/3/2020          SOUTHERN             RIO GRANDE                                    1
     11/3/2020          SOUTHERN             SOUTH FLORIDA                                 2
     11/3/2020          SOUTHERN             SUNCOAST                                      1
     11/3/2020          SOUTHERN Total                                                   10
     11/3/2020          WESTERN              ARIZONA                                       1
     11/3/2020          WESTERN              COLORADO/WYOMING                              2
     11/3/2020          WESTERN              DAKOTAS                                       2
     11/3/2020          WESTERN              HAWKEYE                                       3
     11/3/2020          WESTERN              MID‐AMERICA                                   3
     11/3/2020          WESTERN              NORTHLAND                                     1
     11/3/2020          WESTERN              PORTLAND                                      1
     11/3/2020          WESTERN              SEATTLE                                       2
     11/3/2020          WESTERN Total                                                    15
 11/3/2020 Total                                                                         98
     11/4/2020          CAPITAL METRO       GREENSBORO                                     1
     11/4/2020          CAPITAL METRO Total                                                1
     11/4/2020          GREAT LAKES         CHICAGO                                        1
     11/4/2020          GREAT LAKES Total                                                  1
     11/4/2020          PACIFIC             BAY‐VALLEY                                     1
     11/4/2020          PACIFIC Total                                                      1
 11/4/2020 Total                                                                           3
   NATION Total                                                                      34,577




                                                                                                  16
